r- BOs ODn

ZOnmAOmDM

om

 

_» Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1

Supreme Coustof Pennsylvania

Courfsee “<Céinmon Pleas

& AP aah 2
Cini Covers héet
ALDEGHENY™ ye

P Page 1 of 64

 

For Prothonotary Use Out

 

Docket No:
County

 

Ng

 

 

 

The information collected on this form is used solely for court administration punposes. This form does not
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

Commencement of Action:

 

 

-l Complaint CE writ of Summons C1 Petition
(1 Transfer from Another Jurisdiction [J] Declaration of Taking
Lead Plaintiff's Name: Lead Defendant's Name:
CNX Gas Company LLC LLOYD'S OF LONDON
Dollar Amount Requested: (within arbitration limits

Are money damages requested? E] Yes [] No

{check one}

[zJoutside arbitration limits

 

Is this a Class Action Suit?

[]Yes [1 No Is this an MDJ Appeal? DO Yes E No

 

 

 

Name of Plaintiff/Appellant’s Attorney: Rodger L. Puz, Dickie McCamey
EJ Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your
PRIMARY CASE, |f you are making more than one type of
you consider most important.

 

claim, check the one that

 

TORT (dv not include Mass Tort)
Intentional
[2] Malicious Prosecution
[J Motor Vehicle
[L] Nuisance
[7] Premises Liability

CONTRACT (do not include Judgments)
(1 Buyer Plaintiff
(1 Debt Collection: Credit Card
[J Debt Collection: Other

 

 

CIVIL APPEALS

A

diministrative Agencies

1) Board of Assessment
[1] Board of Elections
Dept. of Transportation
ii

Statutory Appeal: Other

 

 

 

 

 

 

 

 

 

 

 

 

Undated li/201!

Product Liability (a f includ :
Cy Product fa ility (does not include CJ Employment Dispute:
. . Discrimination
lander/Libel/ Defamat . .
A aan ibel/ Defamation (J Employment Dispute: Other [1] Zoning Board
__ 1] Other:
[xX] Other:
MASS TORT Breach of Insurance Contrac
[7] Ashestos
(J Tobacco
[] Toxic Tort - DES
(1 pone Tort implant REAL PROPERTY MISCELLANEOUS
O Other aste E-] Ejectment [1] Common Law/Statutory Arbitration
[J Other: [J] Eminent Domain/Condemnation [7] Declaratory Judgment
[2] Ground Rent Mandamus
C Landlord/Tenant Dispute Non-Domestic Relations
C1] Mortgage Foreclosure: Residential | Restraining Order
PROFESSIONAL LIABLITY [.] Mortgage Foreclosure: Commercial me Warranto
CL) Dental [7] Partition rr Replevin
C1 Legat C) Quiet Title [T] Other:
C0 Medical CJ Other:
( Other Professional:
EXHIBIT |
|

i

—

r

 

 
LED

=

Ie
ore

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 2 of 64

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CNX GAS COMPANY LLC
Plaintiff,
v.
Lloyds of London, China Reinsurance
Group, The Hanover Insurance Group,
Inc., Nameco (No. 808) Limited, HCC
Intermediate Holdings, Inc., Hiscox

Dedicated Corporate Member Ltd.,

Defendants.

CIVIL DIVISION

Docket No.: Go \ A -"] S22
COMPLAINT

Filed on behalf of Plaintiff

Counsel of record for this party:

Rodger L. Puz, Esquire
PA ID 67216

J.R. Hall, Esquire
PA ID 88296

Dickie, McCamey & Chilcote, P.C.
Firm #067

Two PPG Place, Suite 400
Pittsburgh, PA 15222-5402

(412) 281-7272

Jury Trial Demanded

OPSSASHLEVAL
15 May 2019
10:43:43
6D-19-007029

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 3 of 64

 

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CNX GAS COMPANY LLC 8 CIVIL DIVISION
Plaintiff, Docket No.:
Vv.

Lloyds of London, China Reinsurance
Group, The Hanover Insurance Group,
Inc., Nameco (No. 808) Limited, HCC
Intermediate Holdings, Inc., Hiscox
Dedicated Corporate Member Ltd.,

Defendants.

|
NOTICE TO DEFEND |

 

YOU HAVE BEEN SUED IN COURT. IF YOU WISH TO DEFEND AGAINST
THE CLAIMS SET FORTH IN THE FOLLOWING PAGES, YOU MUST TAKE ACTION
WITHIN TWENTY (20) DAYS AFTER THIS COMPLAINT AND NOTICE ARE SERVED
BY ENTERING A WRITTEN APPERANCE PERSONALLY OR Py ATTORNEY AND
FILING IN WRITING WITH THE COURT YOUR DEFENSES OR OBJECTIONS TO
THE CLAIMS SET FORTH AGAINST YOU. YOU ARE WARNED THAT IF YOU FAIL
TO DO SO THE CASE MAY PROCEED WITHOUT YOU AND A JUDGMENT MAY BE
ENTERED AGAINST YOU BY THE COURT WITHOUT FURTHER NOTICE FOR ANY
MONEY CLAIMED IN THE COMPLAINT OR FOR ANY CLAIM OR RELIEF
REQUESTED BY THE PLAINTIFF. YOU MAY LOSE MONEY OR PROPERTY OR
OTHER RIGHTS IMPORTANT TO YOU.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE, IF YOU DO
NOT HAVE OR KNOW A LAWYER, THEN YOU SHOULD GO|TO OR TELEPHONE
THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL
HELP:

Allegheny County Lawyer Referral Service
436 Seventh Ave # 3, Pittsburgh, PA 15219
(412) 261-0518

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 4 of 64

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CNX GAS COMPANY LLC CIVIL DIVISION
Plaintiff, Docket No.:
v.
Lloyds of London, China Reinsurance
Group, The Hanover Insurance Group,
Inc,, Nameco (No. 808) Limited, HCC
Intermediate Holdings, Inc., Hiscox

Dedicated Corporate Member Ltd.,

Defendants.

COMPLAINT

AND NOW comes Plaintiff, CNX Gas Company LLC, by and [through its undersigned
counsel, which files this Complaint against Defendants, Certain Underwriters at Lloyd’s London
Subscribing to Certificate of Insurance No. USOEE1510523 and, in support thereof, states as
follows:

THE PARTIES

1. Plaintiff is CNX Gas Company LLC (“CNX”), CNX’s sole member is CNX Gas
LLC. CNX Gas LLC’s sole member is CNX Resources Corporation, which is organized under the
laws of Delaware and which has its principal place of business located |at 1000 Consol Energy

Drive, Canonsburg, Pennsylvania, Accordingly, CNX is a citizen of Delaware and Pennsy!vania.

 

2. Made Defendants herein are all of the underwriters of a Certificate of Insurance
effected with Underwriters at Lloyds, London, issued to CNX and camber USOEEi510523 (the
“Policy”). The underwriters of the Policy are referred to herein as “Defendants.” On information
and belief, the Defendants are the “names” and members of the following Lloyd’s Syndicates:

1084, 4141, 33, and 9223. They are believed to include, but are not tite to:
~

Case 2:19-cv-00699-DSC Document 1-2 Filed oenaiay Page 5 of 64

Defendants because they are authorized to, and in fact do, underwrite

Commonwealth of Pennsylvania, including, without limitation, in Alleg

in this county.

as the Switz 28F (the “Switz 28F” or the “Well”). The Switz 28F was “

of the well was begun) on November 12, 2016.

China Reinsurance Group, a joint stock limited company incorporated in the
People’s Republic of China with its principal place of bbsiness in Beijing, China
and, which, on information and belief, is a “name” and member of Lloyd’s
Syndicate 1084;

The Hanover Insurance Group, Inc., a corporation organized and existing under the
laws of the State of Delaware with its principal place of business in Worcester,
Massachusetts and, which, on information and belief, is a “name” and member of
Lloyd’s Syndicate 1084;

Nameco (No. 808) Limited, which, on information and belief, is a corporate entity
formed under the laws of and having its principal place of business in the United
Kingdom and, on information and belief, is a “name” jand member of Lloyd’s
Syndicate 4141;

HCC Intermediate Holdings, Inc., a corporation organized and existing under the
laws of the State of Delaware with its principal place of business in Houston, Texas;
and

ormation and belief, is a
cipal place of business in
“name” and member of

Hiscox Dedicated Corporate Member Ltd., which, on int
corporation formed under the laws of and having its prin
the United Kingdom and, on information and belief, is a
Lioyd’s Syndicate 33.

JURISDICTION AND VENUE

The Allegheny County Court of Common Pleas has jurisdiction over the
insurance policies in the
heny County.

Venue is proper in Allegheny County as the Defendants regularly conduct business

STATEMENT OF CLAIM
CNX is a company engaged in the exploration and production of hydrocarbons.
CNX was the sole owner and operator of a gas well in Monroe County, Ohio known

spudded in” (Z¢., drilling

 

—— -—- -* —sr
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 6 of 64

 

7, The Defendants issued the Policy to CNX in the regular course of their business. A
true and correct copy of the Policy is attached hereto as Exhibit “A” and|incorporated herein.

8. The Policy covers CNX for liabilities, losses, costs, expenses, and/or damages
arising out of and/or resulting from the loss of control of the Well.

9, Section A of the Policy, “Control of Well Insurance,” covers costs associated with

bringing the Switz 28F under control and removing any wreckage from the Well site. It provides,
in part:

Underwriters agree subject to the terms and conditions of this
Certificate, to reimburse the Assured for actual cots and/or
expenses incurred by the Assured: (a) in regaining contro] of all
well(s) insured hereunder which get out of control, including any
other well or hole which gets out of control as a direct result of a
well insured hereunder getting out of control; (b) in extinguishing
fire in or from such well(s) or which may endanger the well(s)
insured hereunder; and (c) for removal of wreckage and/or debris of
property of the Assured, owned or leased in whole or in part,
resulting from a loss insured in (a) or (b) above provided removal
and/or destruction is required by a /egal or contractual obligation of
the Assured, provided, however, that from any such claim for costs
and/or expenses shall be deducted the value of any property
salvaged or recovered inuring finally and irrevocably to the benefit
of the Assured.

 

10. Section B of the Policy, “Expense of Redrilling/Recompletion” covers the cost of

redrilling or recompleting the Switz 28F, along with any washover, fishing and/or other salvage

|

operations necessary to recover or restore the Well:

Underwriters agree, subject to the terms and conditions of this
Certificate, to reimburse the Assured for actual expenses incurred
by the Assured including all in-hole equipment (including casing)
owned by the Assured in redrilling, recompletion, washoyer, fishing
and/or any other salvage operations as may be necessary/to recover
or restore any well which may be lost or damaged as a result of:

A. an occurrence insured against in Section A of this insurance; or

 
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1

1

11.

Contamination

the Well, (2) the cost of removing, nullifying, or cleaning up pollution fra

or expenses incurred in the defense of any claim resulting from such pol

12.

Underwriters agreed, in consideration of the premium charged, that ¢

actually incur covered costs before Underwriters paid them (with the exc

expenses not p

13.

“attached” to the Well because it was “spudded in” on November 12,

inception date.

Page 7 of 64

 

B, loss of or damage to the drilling and/or workover and/or
production equipment by lightning; fire, explosion or implosion
above the surface of the ground or water bottom; collision with
land, sea or air conveyance or vehicle; windstorm; collapse of

malicious damage; and where covered under Section A,

derrick or mast; flood; strikes; riots; civil jer Seton or

earthquake, volcanic eruption or tidal wave; and in respect of

and which cannot be recovered or restored by means ¢
redrilling and/or recompletion. Actual expenses for rec
recompletion shall be limited to the depth of the
comparable condition that existed prior to the loss.

Section C of the Policy, “Clean-Up Expenses and

offshore wells only, collision or impact of anchors, chains,

trawlboards or fishing nets
other than

rilling or
well and

Seepage, Pollution and

Insurance” covers (1) damages caused by seepage, pollution or contamination from
y seepage, p

The Policy also contains a “Boots & Coots Services

erformed or contracted by Boots & Coots Services):

In consideration of the premium charged, it is hereby u
and agreed that the words “reimburse,” “i
reimbursement to the Assured” are deleted and replaced

m the Well, and (3) costs
ution,

Endorsement” in which

PNX would nol have to

eption of Control of Well

nderstood

indemnify” and “cover

with “pay

on behalf of.” However, in respect of Control of Well expenses this
clause will only apply in respect of services performed or contracted

by Boots & Coots Services.

The Policy incepted (came into effect) on July 1, 2016

at 12:01 a.m. Coverage

2016, after the Policy’s

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1

14. The Policy expired on July 1, 2017 at 12:01 a.m. The Police
can continue after its expiration, with respect to a well that is “in the

deepened, serviced, worked over, completed, and/or reconditioned” wh.

that case, the Policy provides, “coverage shall terminate upon final term

deepening, servicing, working over, completing and/or reconditioning,

Pp Page 8 of 64

y provides that coverage
course of being drilled,
en the Policy expires. In
nination of said drilling,

notwithstanding the fact

 

that said final termination may occur later than” the expiration of the Pol
15.
completed, and/or reconditioned on July 1, 2017 at 12:01 a.m., and had b
that. Coverage thus remained in full force and effect with respect to th
insure CNX against, among other things, a loss of control of the Well.

16. On August 12, 2017, the Well was still in the course of

serviced, worked over, completed, and/or reconditioned. On that date, the,

ic

The Switz 28F was in the course of being drilled, deepened, serviced, worked over,

een for some time before

= Well and continued to

being drilled, deepened,

Well experienced a loss

of control and became a “well out of control,” as that term is defined in the Policy,

17. The loss of control caused a high-pressure flow of drillin

other fracking materials to escape from the welibore, above the surface of

p fluid, water, sand, and

 

the earth. The flow could

not be stopped or controlled within a reasonable period of time by applying the Well’s pressure-

control equipment in accordance with all regulations, requirements and

practices in the industry.
18.

19.

attempting to contro] the flow once the Well became out of control. C

efforts to prevent a loss under the Policy.

The Well was damaged or lost as a result of the loss of we

CNX used due care and diligence in conducting operations

normal and customary

1 control,
on the Switz 28F and in

NX used all reasonable

 
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1

20.  Asaresult and/or arising out of the Switz 28F becoming

incurred or will incur covered liabilities, losses, costs, expenses and/o

control of the Well (covered in Section A of the Policy), in redrilling, 1

Dp Page 9 of 64

out of control, CNX has
t damages in regaining

recompleting, washover,

fishing, and other salvage operations to recover or restore the well, which was damaged or lost as

a result of the loss of well control (covered in Section B of the Policy), an
pollution, and contamination resulting from the well out of control (cov
Policy) (collectively referred to as “Covered Losses”).

21. CNX’s incurred and expected Covered Losses total more

d in addressing seepage,

ered in Section C of the

han forty million dollars

 

($40,000,000). A proof of loss identifying the Covered Losses resulting from the loss of control

of the Well has been provided to the Defendants.

22. CNX timely notified Defendants of the loss of control an
Well, claiming coverage under the Policy.

23. Under the terms of the Policy, the Defendants are requir
CNX al! Covered Losses (except Control of Well expenses, which the D
reimuburse). They have failed to do so, they have failed to attempt to do
to agree to do so.

24. CNX has fully complied with all terms and conditions of t
25. Despite coverage under the Policy and amicable demand b
Defendants have refused, and continue to refuse, without legal justificatic
Losses resulting from the loss of contro! of the Well.

26, Solely as a result of Defendants’ failure and refusal to pa

behalf of CNX as required under the Policy, CNX has suffered losses a

forty million dollars ($40,000,000).

kK other conditions at the

ed to “pay on behalf” of
efendants are required to

so, and they have failed

he Policy.
y CNX for that coverage,

in to pay for the Covered

y for Cavered Losses on

nd damages that exceed

 
. of CNX,

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19} Page 10 of 64

 

CAUSES OF ACTION

COUNTI
BREACH OF CONTRACT

 

27. CNX re-alleges and incorporates by reference the facts and allegations contained

in Paragraphs 1 through 26 of the Complaint as if the same were set forth more fully herein at

 

length,

28. At all relevant times, the Policy was a binding and enforceable contract under
Pennsylvania law. CNX paid substantial premiums to the Defendants in consideration for their
providing insurance coverage for all claims that trigger coverage under the Policy.

29. CNX is entitled to coverage under the Policy for the Covered Losses.

30. The terms of the Policy obligate Defendants to pay the Covered Losses on behalf

31. Despite submission of reasonable proof and demand for full and complete payment
of the Covered Losses, Defendants have refused to pay the Covered Losses on behalf of CNX, as
the Policy requires.

32. The Defendants’ refusal to pay is without a reasonable basis in fact.

33. CNX is entitled to insurance coverage for the Covered Losses and for all remedies
available under applicable statutes for breach of contract and for late payment.

34. The Defendants’ refusa] to provide coverage or pay for the Covered Losses

 

constitutes a breach of their contractual obligations to CNX. |
35. CNX thus seeks damages from the Defendants, including its actual damages, the
costs and expenses it has incurred in prosecuting this suit, interest for at payments under the

Policy, and pre and post-judgment interest.
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 11 of 64

WHEREFORE, Plaintiff, CNX Gas Company LLC, respectfully requests that judgment be
entered in its favor in excess of the jurisdictional arbitration limits of this Court, and that it be also
awarded interest, attorneys’ fees, costs and such further relief as deemed proper by the Court, with

all costs to be borne by Defendants.

COUNT II
STATUTORY BAD FAITH — 42 PA. Cons. STAT. ANN, § 8371

36. CNX re-alleges and incorporates by reference the facts and allegations contained
in Paragraphs 1 through 35 of the Complaint as if the same were set forth more fully herein at
length.

37, The Defendants engaged in bad-faith conduct towards CNX with respect to their
adjustment of the Covered Losses in violation of Section 8371 of Title 42 of the Pennsylvania
Consolidated Statutes. See 42 Pa. Cons. Stat. Ann. § 8371.

38. Section 8371 of Title 42 of the Pennsylvania Consolidated Statutes authorizes
courts of this Commonwealth to take the following actions if an insurer acted in bad faith: (1)
award interest on the amount of the claim from the date the claim was made by the insured in an
amount equal to the prime rate of interest plus 3%; (2) award punitive damages against the insurer;

and (3) assess court costs and attorneys’ fees against the insurer. See 42 Pa. Cons. Stat. Ann. §

8371.

 

39. In furtherance of their bad-faith and wrongful denial of coverage and refusal to pay
for the Covered Losses, Defendants, acting by and-through their duly authorized agents, servants,
workmen, or employees, engaged in the following bad-faith and wrongful conduct:

a. sending correspondence falsely representing that CNX was not entitled to benefits

due and owing under the Policy for the Covered Losses caused by the loss of control
of the Well, which is covered under the Policy;

=
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19

|

b. failing to complete a prompt and thorough investigation

Page 12 of 64

of CNX’s claim before

representing that such claim is not covered under the Policy;

c. failing to pay the Covered Losses in a prompt and timely manner;

d. failing to objectively and fairly evaluate CNX’s claim;

€. conducting an unfair and unreasonable investigation of CNX’s claim;

f. asserting defenses under the Policy without a reasonable basis in fact;

g. misrepresenting pertinent facts or policy provisions relating to coverages at issue

and placing unduly restrictive interpretations on the Policy

h. failing to keep CNX or its representatives fairly and adeq
status of CNX’s claim; !

 

and/or claim forms;

uately advised as to the

i. unreasonably valuing the Covered Losses and failing to fairly negotiate the amount

of the Covered Loses with CNX or its representatives; |

j. failing to promptly provide a reasonable factual explana
denial of CNX’s claim;

k. unreasonably withholding policy benefits;

ion of the basis for the

l, acting unreasonably and unfairly in response to CNX’s claim; and

m. unnecessarily and unreasonably compelling CNX to institute this lawsuit to obtain
coverage for and to pay of the Covered Losses on behalf of CNX, which Defendants

should have paid promptly and without the necessity of liti

40. As a direct and proxitnate result of Defendants’ bad-fait

above, CNX has sustained and will continue to sustain grave financial har
fully complied with all terms and conditions of the Policy, including
premiums for coverage that CNX never received and that was unjustly wi

4], For the reasons set forth above, Defendants have acted in

gation.

h conduct, as set forth
m, despite CNX having
payment of substantial
thheld by Defendants.

bad faith in violation of

Section 8371 of Title 42 of the Pennsylvania Consolidated Statutes, for which Defendants are

liable for statutory damages, including interest from the date CNX’s claim was made, in an amount

 

-10-

~~ ii——~<«--:
_ Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19} Page 13 of 64

equal to the prime rate of interest plus 3%, court costs, attorneys’ fees, punitive damages, and such
other compensatory and/or consequential damages as are permitted by law.

WHEREFORE, Plaintiff, CNX Gas Company LLC, respectfully requests that judgment be
entered in its favor in excess of the jurisdictional arbitration limits of this Court, and that it be also
awarded interest, penalties, punitive damages, attorneys’ fees, costs and such further relief as

deemed proper by the Court, with all costs to be borne by Defendants.

FILOOTE, PC,

 

 

Rodger L. Piz” |
PA ID 67216 |
LR, Hall |
PA ID 8829, |

Two PPG Place
Pittsburgh, PA 15222
412-281-7272

Counsel for Plaintiff CNX Gas Company LLC

 

-l1-
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1

VERIFICATION

9 Page 14 of 64

I, Jon Christopher Church, hereby aver and state that I am authorized to sign this

Verification on behalf of Plaintiff, CNX Gas Company LLC, and that I have read the foregoing

Complaint. The factual statements contained therein are correct to the

knowledge, information and belief although the language is that of my c

best of my

ounsel, and, to the

extent that the content of the foregoing document is that of counsel, I have relied upon

 

counsel in making this Verification.

This statement and verification is made subject to the penalties of 18 Pa. C.S.A. §

4904 relating to unsworn falsification to authorities, which provides that if I make

knowingly false statements, ] may be subject to criminal penalties.

pa 5 - |Y-2019 i. [°

Jon Cpristophe Churc

a (AM

h

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19

 

b Page 15 of 64

 

 

CERTIFICATE

OF INSURANCE EFFECTED WiTH

Underwriters at Lloyd's, London

No. USOEE15S10523

PREVIOUS NO. USOEE]510192

This certificate is issued in accordance with authorization granted (under agreement no. B1353DE1601 641000) to Global Special Risks, LLC, by

certain Underwriters at Lloyd's, London whose names and the proportions underwritten by them are o

n file in the office of said Global Special

Risks, LLC and also on file in London, England, The Underwriters do hereby bind themselves each for his own part, and not one for another, their

heirs, executors and administrators.

In Consideration of the Stipulations herein named

Does Insure CNX Gas Company LLC
and others as more fully described herein

Whose address is 1000 Consol Energy Drive
Canonsburg, PA 15317

From July 1, 2016 at 12:01 AM to July 1, 2017 at 12:01 AM
Local Standard Time at the Address of the Assured

Minimum and Deposit

Amount As per form Rate — As per form Premium $107,948.45
Pennsylvania Stamping Fee $25.00
Pennsylvania State Tax $3,238.45

Hereon: 100.0000% of the amount and premium slated herein,

 

This certificate is made and accepted subject to the foregoing stipulations and conditions, and to the conditions printed on the next page hereof,
which are specially referred to and made a part of this certificate, together with such other provisions, agreements or candilions as may be endorsed
hereon or added hereto; and no officer, agent or other representative of the Underwriters shall have power to waive or be deemed, to have waived
any provision or condition of this certificate unless such waiver, if any, shall be written upon or attached hereto, nor shall any privilege or
permission affecting the insurance under this certificate exist or be claimed by the Assured unless so written or attached.

GLOBAL SPEC

BY

TAL RISKS, LLC

 

All inquiries should be addressed 10
Global Special Risks, LLC

3200 Southwest Freeway

Suite 1430

Houston, TX 77027

ISSUE DATE; July 29, 2016

Exhibit A

 

 

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 16 of 64

 

CERTIFICATE PROVISIONS

This entire certificate shall be void if the Assured has concealed or misrepresented any material fact or circumstance conceming this insurance
or the subject thereof; or in case of any fraud or false swearing by the Assured touching any matter relating to this insurance or the subject
thereof; whether before or after a loss.

 

This certificate may be cancelled on the customary short rate basis by the Assured at any time by, written notice or by the surrender of this
certificate to Global Special Risks, LLC, This certificate may also be cancelled, with or without the|return or tender of ihe unearned premium,
by the Underwriters or by Global Special Risks, LLC, in their behalf, by delivering to the Assured, or by sending to the Assured by mail,
registered or unregistered, at the Assured's address as shown herein, not jess than thirty (30) days" written hotice, stating when the cancellation
shall be effective, and in such case the Underwriters shall refund the paid premium less the earned portion thereof on demand, subject always
to the retention by Underwriters hereon of any minimum premium stipulated herein (or proportion thereof previously agreed upon) in the
event of cancellation etther by Underwriters or Assured.

Nis agreed that in the event of the failure of Underwriters hercon to pay any amount claimed to be due hercunder, Underwriters hereon, at the
tequest of the Insured (or Reinsured), wil! submit to the jurisdiction of any Court of competent jurisdiction within the United States and will
comply with all requirements necessary to give such Court jurisdiction and al) matters arising hereunder shall be determined in accordance
with the law and practice of such Court.

Ht is further agreed that service of process in such suit may be made upon Mendes and Maunt, Attorneys, 750 Seventh Avenue, New York,
N.Y, 10019-6829 and that in any suit instituted against any one of them upon this contract, Underwriters will abide by the final decision of
such Court or of any Appellate Court in the event of any appeal.

The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit and/or upon the request
of the Insured (or Reinsured) to give a written undertaking to the Insured (or Reinsured} that thky will enter a general appearance upon
Underwriters’ behalf in the event such a suit shal! be instituted,

Further, pursuant (o any slatute of any stale, territory or district of the United States which makes provision therefor, Underwriters hereon
hereby designate the Superintendent, Commissioner or Director of Insurance or other officer specified for that purpose in the statute or his
successor or successors in office, as their true and lawful altormey upon whom may be served any lawful process in any action, suit or
proceeding instiluled by or on behalf of the Insured (or Reinsured) or any beneficiary hereunder arising out of this contract of insurance (or
reinsurance), and hereby designate the above-named as the person to whom the said officer is authorized to mail such process or a true copy
thereof, .

 

Nis expressly understood and agreed by the Assured by accepting this instrument that neither Global Special Risks, LLC, nor Messrs. Mendes
& Mount, Attorneys, is an Assurer hereunder and that neither is or shall be in any way or to any extent liable for any loss or claim whatever,
but that the Assurers hereunder are these Underwriters, whose names are on file as hereinbefore set forth.

The Assured shall immediately report to Global Special Risks, LLC, any occurrence likely to result in a claim under this certificate, and shall
also file with Global Special Risks, LLC, or the Underwriters, a detailed sworn proof of loss within sixty days from the date such proof of loss
is requested by Underwriters following their approval of the claim. Failure by ihe Assured either tol report the said loss or damage or to file
such written proofs of loss as above provided, shall invalidate any claim under this certificate,

All adjusted claims shall be paid or made good to the Assured within thirty days after presentation
interest and loss at the office of Global Special Risks, LLC.

land acceptance of satisfactory proofs of

Loss, if any, to be payable in U. S. Currency.

. This certificate shall not be valid unless signed by Global Special Risks, LLC.

This insurance is made and accepted subject lo all the provisions, conditions and warranties set forth
on the previous page hereof, all of which are to be considered as incorporated herein.

Any provisions or conditions appearing in any forms attached hereto and made a part hereof, wh
provisions stated above, shall supersede the provisions appearing in this certificate, in so far as the 12
appearing in such altached forms.

This certificate shall not be assigned either in whole or in pari, without the written consent of Global §

herein or endorsed hereon, or appearing

ch conflict with or alter the certificate
tier are inconsistent with the provisions

pecial Risks, LLC, endorsed hereon.

Global Special Risks, LLC - 3200 Southwest Freeway, Suite 1130, Houston, TX 77027

 
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19

NOTICE TO INSURED

The insurer which has issued this insurance is not licensed by the Penns
Department and is subject to limited regulation. This insurance is NO
Pennsylvania Property and Casualty Insurance Guaranty Association,

Global Special Risks LLC, License #619325

Page 17 of 64

ylvania Insurance
T covered by the

 

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/14 Page 18 of 64

 

Underwriters at Lloyd's, London are as follows:

Syndicate Number

1084 40.0000%
4141 25,0000%
33 15.0000%
9223 20.0000%
100.0000%

Effective Date: July 1, 2016
Atlached to and forming part of Certificate No, USOEE1510523 "
Tssucd to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

feof

BY

 

B1353DE1601641000 (1/1/16)
Page | of t

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 19 of 64

 

SCHEDULE OF FORMS AND ENDORSEMENTS

The Forms and Endorsements listed below are attached to and change the policy.

Certificate

Pennsylvania Notice to Insured

Security Schedule B1353DE1601641000 (1/1/16)

Schedule of Forms and Endorsements

Declarations GSROEE Declarations

Operators Extra Expense - General Conditions GSROEE (1/15/15)

Care, Custody and Control Endorsement - Amended (excluding rigs) GSROEE (1/15/15)
Evacuation Expenses Endorsement GSROEE (1/15/15)

Underground Control of Weil Endorsement GSROEE (1/15/15)

Casing Failure Endorsement GSROEE (1/15/15)

Making Wells Safe Endorsement GSROEE (1/15/15)

Contingent Joint Venturers Endorsement GSROEE (1/15/15)

Tumkey Wells Endorsement GSROEE (1/15/15}

Farmout Wells Endorsement GSROEE (1/15/15)

Deliberate Well Firing Endorsement GSROEE (1/15/15)

Developmental Drilling Wells Endorsement GSROEE (1/5/15)

Boots & Coots Services Endorsement GSROEE (1/15/15)

No Claims Return of Premium Endorsement GSROEE (1/15/15)

Priority of Payments Endorsement GSROEE (1/15/15)

Resultant Plugging & Abandonment Expenses Endorsement GSROEE (1/15/15)

Rating Areas Amendatory Endorsement (0 - 12,500 ft) GSROEE (1/15/15) .
Institute Service of Suit Clause (U.S.A.) CL.355 (1/1 1/92} |
Institute Radioactive Contamination, Chemical, Biological, Bio-Chemical and Electromagnetic Weapons Exclusion Clause CL.370 (November 10,
2003) ' . /
U.S.A. & Canada Endorsement For The Institute Radioactive Contamination, Chemical, Biological, Bio-Chemical and Electromagnetic Weapons
Exclusion Clause USCANB (29/01/04)

Institute Cyber Atlack Exclusion Clause CL.380 (November 10, 2003)

Oil Pollution Act Disclaimer GSR-901 (3/95)

War and Civil War Exclusion Clause NMA464 (Amended) (1/1/38)

Joint Rig & Associated Business Committee Electronic Date Recognition Exclusion EDRE
Terrorism Exclusion Endorsement NMA2920 (08/10/01)

U.S. Terrorism Risk Insurance Act of 2002 As Amended - Not Purchased Clause - LMA5219 (12 January 2015)
Several Liability Notice LSW 1001 (Insurance) :

Choice of Law & Jurisdiction (U,S.A,}
Manuscript Endorsement
Manuscript Endorsement2

Schedule of Forms
Page | of |

 

- ~* — - Sew eee
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 20 of 64

DECLARATIONS

1. ASSURED:
CNX Gas Company LLC
2. ADDRESS OF ASSURED:
1000 Consol Energy Drive

Canonsburg, PA 15317

3. CERTIFICATE PERIOD:
From: July 1, 2016

To: July 1, 2017
Both days at 12:01 AM Local Standard Time at the address of the Assured.

4, LOSS PAYABLE:

Ce aan

Loss, if any, payable to Assured or order.

5. SITUATION:

 

United States of America (excluding U.S. Virgin Islands, KY, TL} |

6. COVERAGE: |

A. Control of Well Insurance (as per Section A attached hereto);

B. Redrilling/Recompletion Insurance (as per Section B attached hereto); and

c, Cleanup Expenses and Seepage, Pollution and Contamination Insurance (as per Section C attached hereto).
7 COMBINED SINGLE LIMIT OF LIABILITY:

US$40,006,000.00 Combined Single Limit of Liability any one accident or occurrence as respects all coverages as sel forth in Sections A,
Band C attached hereto in respect of 100% interest.

Equipment in the Assured's Care, Custody and Control:

Subject to a separate limit of US$2,000,000.00 in respect of 100% interest, any one occurrence.

8 ASSURED'S RETENTION: |
Praducing/ Shut-In/ Temporarily Abandoned! Plugged & Abandoned/ Salt Water Disposal wells: |

The Combined Single Limit of Liability specified in Paragraph 7 above is excess of the Assured's Combined Single Retention of
US$§150,000.00 in respect of 100% interest, any one accident or occurrence,

Drilling’ Workover/ Recompletion/ Re-Entry wells:

 

The Combined Single Limit of Liability specified in Paragraph 7 above is excess of the Absured's Combined Single Retention of
V8$200,000.00 in respect of 100% interest, any one accident or occurrence. |

 

GSROEE DECLARATIONS
Page | of 3
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1B

 

Equipment in the Assured's Care, Custody and Control:

Subject to a separate retention of U$$160,000.00 in respect of 100% interest, any one occurrence

 

Page 21 of 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“LL eee

9. OPERATIONS:
Oil and/or gas and/or thermal energy and/or salt water disposal wells and/or injection wells and/or water supply wells in Area 1.
10. REPORTING CLAUSE:
This Certificate is issued in consideration of a Minimum and Deposit Premium of US$107,94§.45 (US§102,094.00 Producing/ Shut-In/
Temporarily Abandoned/ Plugged & Abandoned/ Salt Waler Disposal Premium plus USS5,854.45 Drilling/ Workover/ Recompletion/ Re-
Entry Premium being 25% of the Assured's Estimated Annual Drilling’ Workover/ Recompletion/ Re-Entry Premium), but subject to a
Minimum Eamed Premium of US$100,000.00 and the Assured shall report to Marsh USA for transmitlal to Global Special Risks, LLC
within thirty days after the end of each semi-annual period during the term of this Certificate the status of all wells insured hereunder
during the preceding reporting period and further agrees to pay premium at the rales provided| hereunder, plus State Tax, if applicable.
Premiums aceruing from the reports as required herein are due and payable as the reports are madé.
I. AREAS INSURED AND RATES:
Area WellType | Depth Band Limit Rate
] Drilling 0' - 2,500" US340,000,000.00 | | 0.1836
] Drilling 2,501' - 5,000° US$40,000,000.00 0.2203
I Drilling 5,001' - 8,000" U8340,000,000.00 0.2938
] Drilling 8,001'-12,500' |; US$46,000,000.00 0.3672
I Workover 0' - 2,500" US$40,000,000.00 } | 0.1102
I Workover 2,501" - 5,000" US340,000,000.00 0.1322
I Workover $,001' - 8,000' U$$40,000,000.00 0.1763
J Workover 8,001'- 12,500' | US$40,000,000.00 0.2203
I Workover 12,501'- 15,000'| US$40,000,000.00 0.3305
I Workover 15,001'- 17,000'| US$40,000,000.00 0.4957
I Producing Of -.2,500' U8340,000,000.00 0.0158
I Producing -2,501'- 5,000° | US$40,000,000.00 0.0190
I Producing $,001' - 8,000! US$40,000,000.00 0.0253
I Producing 8,001'- 12,500° | US$40,000,000.00 0.0316
I Producing 12,501' - 15,000 | US$40,000,000.00 0.0474
q Producing 15,001'- 17,500 | US340,000,000.00 0.0713
All rates inclusive of 20% No Claims Bonus allowed at inception subject to return in full unless the certificate has been in force for its full
term with no claim paid or outstanding and subject to the renewal of this insurance being effected with Upstream Solutions through Global
Special Risks. Warkover/Recompletion/Re-entry operations at no additional premium if 100% AFE is US$250,000,00 or less in respect of
all wells or if wireline operations only involved.
Workover includes Recompletion / Re-Entry wells
Horizontal Wells (Underbalanced or P.W.D.} - Applicable drilling rate multiplied by 1.25
Horizontal Wells (Balanced) - No Load
Total Vertical Depth to determine Depth Band, but Rate to be applied to Total Measured Depth
Producing includes Shut-In, Plugged & Abandoned, Temporarily Abandoned and Salt Water Disposal wells,
GSROEE DECLARATIONS
Page 2 of 3
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19} Page 22 of 64

#2, RVICE OF SUIT:
Service of process upon Underwriters in accordance with Clause [9 of the General Conditions herein may be made upon:
Mendes & Mount, Attorneys

750 Seventh Avenue
New York, NY 10019-6829

Effective Date: July 1, 2016
Altached to and forming part of Certificate No, USOEE1$10523
Issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

 

BY

 

GSROEE DECLARATIONS
Page 3 of 3

 
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 23 of 64

OPERATORS EXTRA EXPENSE

 

GENERAL CONDITIONS

(TO APPLY TO ALL SECTIONS)

l. CO-VENTURERS:

It is understood and agreed thai, subject to the provisions of Clause § of these General Conditions, this insurance may insure interests of co-
venturers (defined as co-owners, partners and/or other party(ies) having a financial and insurable interest in the wells insured hereunder),
ail of whom individually and collectively are non-operators (all hereinafter referred to as "Co-Vénturers"), and provided the agreement to
include such Co-Venturers is executed in writing between and/or among the parties prior to jany occurrence giving rise to claim for
reimbursement hereunder.

Such Co-Venturers who comply with the above paragraph shall be deemed to be named as additional Assured hereunder only in respect of
wells insured hereunder and only for the period(s) of time operations in respect of said wells are insured hereunder as delermined by Clause
17 of these General Conditions,

Any cover granted hereunder to Co-Venturers shall be limited to operatians in which a Co-Venturer has a common interest with the named
Assured and shall be subject in all respects to the terms, condilions and rates and Combined Single Limit of Liability specified herein.

Tf the named Assured is not the operator of a well, then this insurance shall not cover the operator without Underwriters’ prior approval.

2. RATING PROVISIONS:

 

a. Rates - per Declarations:

{1} Drilling Rates, if any, apply for the period (a) during which any well is being drilled and/or deepened and/or completed,
and (b) during any remaining period of this Certificate, if any, during which (i) such well, if any, is in its subsequent
Producing and/or Shut-In and/or Plugged and Abandoned condition and {ii} the Assured is purchasing coverage
hereunder for its other Producing and/or Shut-In and/or Plugged and Abandoned wells, if any;

(2) Workover Rates, if any, cover for the period during which any well is being serviced and/or worked over and/or
reconditioned; and .

(3 Preducing and/or Shut-[a and/or Plugged and Abandoned Rates, if any, are annual but shall aot apply to Producing
and/or Shut-In and/or Plugged and Abandoned wells, if any, for which premium at Drilling Rates under Paragraph
2a(1) of these General Conditions has been paid under this Certificate,

b. 11 is understood and agreed that the rate per foot shall be applied to the total footage drilled, measured through the hole from the
surface of the ground or water bottom to the bottom of the well.

G. Premium applicable io deepening of wells and multiple completions shall be charged|at one hundred percent (100%) of the

applicable drilling rate per foot and such rate shall apply to the final completed depth of the well measured through the hole from
the surface of the ground or water bottom to the bottom of the well.

3. RATING AREAS:
Areal Land areas in the United States of America and Canada, excluding:

(a) Alabama, Alaska, Arizona, Colorado, Florida, Louisiana, Mississippi, Montana, New Mexico, Texas Railroad
Contrmission Districts | through 4 inclusive, Utah, Wyoming;

 

(b) North of 60° North Latitude, South of 24° North Latitude, West of 140° West Longilude, and East of 52° West
Longitude; and

(c} Texas Railroad Commission Districts 5 through 10 inclusive and Oklahoma, but only as respects those wells 10,000
feet or more in depth measured through the hole from the surface of the ground to the bottom of the well.

GSROEE (1/15/15)
Page i of 12
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1

 

» Page 24 of 64

al waters of the United States of America

Area 2
(Land} All land areas worldwide, excluding:
{a} Area | as defined above; and
(b) North of the Arctic Circle and South of the Antarctic Circle,
Area 2
(Wet) — Inland waters of the United States of America and Canada, Lake Maracaibo and ferritori
adjacent to the Continent of North America of water depths less than [0 feet at mean low tide, excluding:
{a) North of the Arctic Circle and South of the Antarctic Circle; and
(b) Alaska.
Area} The Gulf of Mexico, Venezuelan waters and the Gulf of Paria, excluding Area 2 (Wel) as defined above,
Area4 Waters worldwide, excluding:
(a) Areas 2 (Wet) and 3 as defined above; and
(b) North of the Arctic Circle and South of the Antarctic Circle.
Area5 North of the Arctic Circle and South of the Antarctic Circle.
4, EXCLUSIONS:

There shall be no indemnity or liability under this Certificate for:

a.

GSROEE (1/15/15)

Page 2 of 12

Any fines or penalties imposed under the' laws of any State or Nation or other Governn
thereof; . . :

nent entity, or any agency or subdivision

Any punitive or exemplary damages including any other damages resulting from multiplication of compensatory damages;

Any claims whatsoever arising directly or indirectly from any occurrence caused, in whale of in part, by any breach of any of the

warranties set forth in Clause 16 of these General Conditions or by any breach of any
these General Conditions;.

Loss, damage or expense resulting from: ~

af the conditions set forth in Clause 5 of

a) war, hostile or warlike action in time of peace or war, including action in hindering, combating or defending against an
actual, impending or expected altack (a) by any government or sovereign power (de jure or de facto) or by any other
authority maintaining or using military, naval or air forces; or (b) by military, naval or air forces; or (c) by any agent of
any such government, power, authority or forces;

(2) any weapon(s) of war employing atomic fission or radioactive force whether in|time of peace or war;

(3) insurrection, rebellion, revolution, civil war, usurped power, or action by, governmental authority in hindering,

combating or defending against such an occurrence, scizure or destruction u
confiscation by order of government or public authority, ar risks of contraband

nder quarantine or customs regulations,
or illegal transportation or trade;

Any loss, damage or expense caused by or attributable to earthquake or volcanic eruption; or fire, explosion or tidal wave

consequént upon earthquake or volcanic eruption; but
This exclusion does not apply to the following areas:

()} The Gulf of Mexico not East of 82° West Longitude and not South of 24° N

rth Latitude, (the general term Gulf of

Mexico shall be deemed to include tributary waters and the Gulf Intracoastal Waterway);

 
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 25 of 64

5, DUE DILIGENCE CLAUSE;

Where the Assured is the Operator it is a condition of this insurance that:

a.

Where the Assured is not the operator the Assured will endeavor to ensure that the contractors
provisions, and all regulalions, requirements and normal and customary practices in the industry i
storm chokes and other equipment to prevent the occurrence of and/or to minimize a loss insured hi

GSROEE (1/15/15)
Page 3 of 12

(2) The North Sea;

3) The United States of America East of the States of Arizona, Utah and Idaho, including the territorial waters of the

Eastern Seaboard; and
(4) Canada South of 60° North Latitude;
Any claim caused by, resulting from or incurred as a consequence of:
a) (a) The detonation of any explosive;

(b) Any weapon of war;

and caused by any person acting maliciously or from a political motive; or

(2) Any act for political or terrorist purposes of any persons, and whether or notlagents of a sovereign power, and whether

the loss, damage or expense resulling therefrom is accidental or intentional;

but this Exclusion f. shall not apply in respect of insured wells located in the United Stat
of the United States of America or Canada;

es of America or Canada or in the waters

Loss, damage or expense caused by the infidelity of the Assured or any other person or organization acting for or on behalf of the

Assured;

Loss, damage or expense as respects any well in the course of being drilled, deepened,|serviced, worked over, completed and/or
reconditioned al the inception of this insurance, until final termination of said drilling, deepening, servicing, working over,

completing and/or recondilioning, unless specifically agreed to by Underwriters.

The Assured shail exercise due care and diligence in the conduct of all operations covered hereunder, ulilizing all safety practices
and equipment generally considered prudent for such operations, and in the event any hazardous condition develops with respect

 

to an insured well, the Assured shall at their sole expense make all reasonable efforts to

prevent the occurrence of a loss insured

hereunder. In addition when a hazardous situation exists, the Assured shall contact Boots & Coots Services immediately.

In the event of a blowoul or other escape of oil or gas, from a well operated by the A

sured that has the potential to become a

claim recoverable under this Certificate, the Assured will endeavor in accordance wilh normal and customary practices in the

industry to contro! the well or stop the escape. The Assured shall notify Boots & Coots

Where the Assured is the operator and/or contract operator of any insured well, the A

ervices immediately,

ssured will comply with all regulations,

requirements and normal and customary practices in the trade in respect of utilizing blowout preventers, storm chokes and other

equipment to prevent the occurrence of and/or to minimize a loss insured hereunder.

The Assured will maintain customary electronic data monitoring equipment. Upon ar
Blowout situation, the Assured will dispatch without delay a logging unil and conduct n
as a means to confirm basis of case. It is further agreed that the Assured will protect su
inspection.

y suspected crossflaw, or Underground
cise / temperature logging measurements
ch data and make it readily available for

and/or operator comply with the above

i respect of utilizing blowout preventers,

treunder,

 

we OT
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 26 of 64

6. SUBROGATION:

a. Underwriters shall upon reimbursement hereunder to the Assured of any loss, damage or expense be subrogated to all the
Assured's rights of recovery against any other person, firm or corporation who may be legally or contractually liable for such
loss, damage or expense so reimbursed by the Underwriters.

b. It is agreed that the Underwriters may make claim upon and institute legal proceedings against any parties believed responsible
for loss, damage or expense reimbursed hereunder in the name of the Assured, and the Assured shall provide Underwriters their
full cooperation in pursuing such claim or legal proceedings.

 

G. Permission is expressly granted to the Assured to waive Underwriters’ rights of subrogation against any individual, firm or
corporation who or which is under contract cr otherwise performing work for the Assured or for whom or which the Assured is
performing work or rendering services, provided always such waiver is executed in writing prior to any occurrence giving rise to

claims for reimbursement hereunder. |

d, Except as specifically provided or permitted by this Certificate, the Assured shall nol waive, release or diminish rights of
recovery or subrogation with respect to any claim, which, upon payment thereof by Underwriters, would otherwise belong or
accrue to Underwriters, and insofar as and to the extent that any action by the Assured waives, releases or diminishes the rights of
recovery or subrogation in respect of such claim, Underwriters shall have no liability unider this Certificate,

7 ADDITIONAL ASSURED

This insurance will include the interests of any person or organization to whom the Assured is obligated by virtue of a written contract or
agreement to add as an Additional Assured to this insurance but only to the extent of such obligation of the Assured under such contract or
agreement and provided such contract or agreement is executed in writing prior to any occurrence giving rise to claims for reimbursement
hereunder.

8. PARTIAL INTEREST CLAUSE: .

The Combined Single Limit of Liability over all sections hereof, the Assured's Retention(s), any|separate limit of liability set forth in any
endorsement hereto, and the rales expressed herein are for a one hundred percent (100%) interest. In the event thal the interest of the
Assured jn any one well insured hereunder does net amount te one hundred percent (100%), then said Combined Single Limit of Liability
over all sections hereof, the Assured's Retention(s), any separate limit of liability set forth in any endorsement hereto, and the rate(s)
applicable to that well, shall be reduced proportionately and shall apply in the same proportion as the total interest of the Assured in said
well insured hereunder bears to one hundred percent (100%). In the event of an occurrence giving rise to a claim(s) recoverable hereunder,
Underwriters shall in no event be liable under any section hereof or endorsément hereto for a greater percentage interest in any such claim
than the Assured's percentage interest in the well with respect to which, and at the time that, such occurrence took place.

9. OTHER INSURANCE:
If other valid and collectible insurance with any other insurer is available to the Assured covering a loss also covered by this Certificate,
other than insurance that is specifically stated 1o be excess of this Certificate, the insurance afforded by this Certificate shall be in excess of

and shall not contribute with such other insurance. Nothing herein shall be construed to make this Certificate subject to the terms,
conditions and limitations of other insurance.

10. COLLECTION FROM OTHERS:

No loss shall be paid by Underwriters to the extent that the Assured has (have) collected the same from any other party(ies).

Ll. NOTICE AND PROOF OF LOSS:

 

The Assured shall give to Underwriters, as scon as practicable, notice of any occurrence which may result in a claim hereunder, slating the
time, place, cause and circumstances of each occurrence. The Assured shall also file with Underwriters, as soon as practicable, a detailed,
swom Proof of Loss and Payment Order. The Assured shall, if requested by the Underwriters, make available to the Underwriters or their
representatives all records, agreements, contracts or other documents needed to determine or substantiate a claim.

GSROEE (1/15/15)
Page 4 of 12
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 27 of 64

 

12. RESIDUAL VALUE;
In the event of an occurrence giving rise to a claim recoverable within the terms and conditions of this Certificate, the residual value of any

equipment and/or materials used or purchased by the Assured in respect of such occurrence will inure to the benefit of Underwriters in the
‘adjustment of such claim.

13. DISCOVERY OF RECORDS:

Tt is understood and agreed that

a, during the currency of this insurance, or

b. any lime thereafter within the period of time provided for bringing suit against Underwriters, or

c. within the period of time following the bringing of suit against Underwriters until final adjudication of suit including all appeals,
ifany,

Underwriters shall have the right of inspecting the Assured’s records pertaining to all matters pf costs and expenditures of whatsoever
nature relating to the wells insured hereunder, such records to be open to a representative of Underwriters at all reasonable times.

14, CANCELLATION:

 

In the event of nonpayment of premium or the first installment thereof within thirty (30) days after attachment, or of any additional
premium or any other installment as and when due, Underwriters may cancel this Certificate upon ten (10) days written or telegraphic
notice sent to the Assured at his or its address shown herein. Such proportion of the premium, however, as shall have been eamed up to the
time of cancellation for nonpayment of premium shall be payable. In the event of an occurrence [giving rise to a claim recoverable within
the terms and conditions of this Certificate oceurring prior to any such cancellation for nonpayment of premium, then the full minimum and
deposit premium or the premium tamed in accordance with the Rating Provisions in Clause 2 pf the General Conditions, whichever is
greater, shall be considered earned and payable.

This Certificate may be cancelled by the Assyred at any time by written notice or by surrender of this Certificate to Underwriters, This
Certificate may also be cancelled ‘by Underwriters, with or without the return or tender of the unearned premium, by delivering to the
Assured, by telegraph, or by sending by mail to the Assured’s address shown hercin not less than thirty (30) days prior notice stating when
the cancellation shall be effective. Should this Certificate be cancelled by the Assured, the eared premium shall be either the premium
eamed in accordance with the rating provisions of this Certificate (with Underwriters retaining the cuslomary short rate proportion of the
premium for Producing and/or Shut-In and/or Plugged and Abandoned wells) or the minimum premium, if any, due in accordance with
Certificate provisions, whichever is greater.- Should this Certificate be cancelled by Underwriters, the eatned premium shall be the
premium earned in accordance with the rating provisions of this Certificate (with Underwriters |retaining the pro rata proportion of the
premium for Producing and/or Shut-In and/or Plugged and Abandoned wells) and no minimum premium shall be applied.

Notwithstanding the foregoing, this Certificate may be cancelled by Underwriters in respect of perils of strikers, locked out workers or
persons taking part in labor disturbances or riots or civil commotions upon seven (7) days written or telegraphic notice sent to the Assured
at the Assured's address shown herein, without return of premium.

15, DEFINITIONS:

a The term “Well(s) Insured” shall be defined as oil and/or gas and/or thermal energy wells and/or sali water disposal wells and/or
injection wells and/or water supply wells that come at risk on or after the inception date of this Certificate while being drilled,
deepened, serviced, worked over, completed and/or reconditioned until completion or abandonment as set forth in Clause 17 of
these General Conditions for the account of the Assured and as may be included within the areas and types of wells insured as set
forth in the Declarations hereto.

This definition also includes all of the Assured's scheduled producing and shut-in wells (which includes plugged, cemented and
abandoned wells) provided that the schedule of these wells is on file with Global Special Risks, LLC and an appropriate premium
is paid.

GSROEE (1/15/15)
Page 5 of 12

 
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 6/14/49 Page 28 of 64

New and/or added and/or acquired wells not scheduled shail be covered under this Cettificate from time of coming at risk to the
Assured subject to advice to Underwriters as soon as practicable and addilional premium lo be agreed if required.

b. The term "Occurrence" shall be defined as one loss, disaster or casualty or series of losses, disasters or casualties arising out of

one event,

destructive nature, arising out of the same atmospheric disturbance within a

y period of seventy-two (72) consecutive

(1} AS respects windstorm, all tornadoes, cyclones, hurricanes, similar hin and systems of winds of a violent and

hours commencing during the period of this insurance, shall be considered one event.

{2) Each earthquake shock or volcanic eruption, unless excluded by Paragrap
constitute one event hereunder, provided that, if more than one earthquak'

within any period of seventy-two (72) consecutive hours commencing d

earlhquake shocks or volcanic eruptions shall be deemed to be one event with

¢. The term "Defense Costs" shall be defined as investigation, adjustment, settlement, lit

attachment of appeal bonds, and pre and post judgment interest and shall exclude all
relainer fees normally paid by the Assured and office expenses of the Assured.

16. WARRANTIES:
Where the Assured is the Operator or Joint Operator:

a. It is warranted that on any insured well being drilled, deepened, serviced, worked
blowout preventer(s) of standard make will, when in accordance with all regulations,

h de of these General Conditions, shall
e shock or volcanic eruption shall occur
uring the period of ihis insurance, such
n the meaning hereof.

ization and legal expenses, premiums on
expenses for salaried employees, general

over, completed and/or reconditioned, a
tequirements and normal and customary

practices in the industry, be set on surface casing or on the wellhead and installed and tested in accordance with usual practice,

b. it ig further warranted that the Assured will use every endeavor to ensure that they and/or their contractors comply with all
tegulations and requirements in respect of fitting storm chokes and other equipment to minimize damage or pollution, and that all
equipment (including drilling and/or workover rigs) will be manned by properly certified personnel where required by regulatory

authorities.

c. It is further warranted that in the event of a well becoming out of control or other eseape or flow of drilling fluid, oi!, gas or

water, the Assured will use every endeavor to control the well or stop the escape or flow

d. It is understood and agreed that all wells insured hereunder as defined in Paragraph 15a of these General Conditions for which
the named Assured is the Operator, or where ihe named Assured has a non-operating interest but is responsible for insurance,
shall be insured hereunder for not less than the named Assured's percentage interest therein,

Where the Assured is a non operator on any insured well they will endeavor to see that the Operator complies with the Warranties detailed

above,

Tn the event there is a conflict between “normal and customary practices in the industry” and a

particular “regulation, requirement” it is

agreed thal a failure to fully camply with the “regulation, requirement” will not be considered albreach of warranty untess the failure to

comply contributed to the occurrence giving rise to the claim.

 

17. ATTACHMENT AND TERMINATION OF COVERAGE:
|
a, Attachment of Coverage: |
(3 In respect of any well(s) insured hereunder, coverage shall attach when the Asgured acquires an interes! in such well(s)
unless coverage attaches later by operalion of any of Paragraphs 17a(2), (3) or ¢4) below;
(2} In respect of any well(s) insured hereunder spudded in during the period of this Certificate, coverage shall attach at the
time af "spudding in";
3) in respect of any well{s) in the course of being drilled, deepened, serviced, worked over, completed and/or

reconditioned et the inception of this insurance, and which would have been insured hereunder at inception in the
absence of Exclusion 4h of these General Conditions, coverage shall attach

deepening, servicing, working over, completing and/or recondilioning:

GSROEE (1/15/15)
Page 6 of 12

upon final termination of said drilling,

 
20.

GSROEE (1/15/15)
Page 7 of 12

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/119 Page 29 of 64

(4) In respect of any other well(s) insured hereunder, coverage shall attach at inception of this Certificate.
b. Termination of Coverage:
(ly In respect of any well(s) insured hereunder, coverage shall terminale when |the Assured ceases to have an interest in

 

such well(s) unless coverage is terminated sooner by operation of any of Parapraphs |7b(2), (3) or (4) below;

(2) In respect of any well(s) which are insured hereunder during drilling only, by virtue of the Assured's electing not to
purchase coverage for Producing and/or Shut-in and/or Plugged and Abandoned wells, coverage shall terminate upon
either total and/or complete abandonment or completion of such weil(s}/ which shall include the setting of the
"Christmas Tree,” pumping equipment or well head equipment or the dismaniling or removal of the drilling equipment
from the drill site, or the termination of the Assured's responsibility under contract, whichever shall first occur, except
thal, if removal of the drilling equipment from the drill sile occurs first, then the period of time between complete
removal of such equipment and the commencement of completion operations shall not exceed thirty (30) days in order
for said comptetion operations to be covered hereunder;

(3) In respect of any well(s) insured hereunder in the course of being drilled, deepened, serviced, worked over, completed
and/or reconditioned at the expiry or cancellation of this Certificate, coverage shall terminate upon final termination of
‘said drilling, decpening, servicing, working over, completing and/or reconditioning, notwithstanding the fact thal said
final termination may occur later than said expiry or cancellation;

(4) In respect of any other well(s) insured hereunder, coverage shall terminate at the expiry or cancellation of this
Certificate or (if phigged and abandoned wells are not insured hereunder) upbn total and/or complete abandonment of
such wel](s), whichever shall first occur,

REPORTING REQUIREMENTS:

in respect of wells insured hereunder, it is understood and agreed that the Assured will exercise reasonable care in maintaining records and
fulfilling reporting requirements; but, this insurance shall not be prejudiced by an unintentional error or omission in such records or reports;
provided prompt notice is given to Underwriters as soon as such facts become known lo the Assured and any additional premiums lo be
paid as required.

SUIT AGAINST UNDER WRITERS:

It is a condition of this insurance that no suil, action or proceeding for the recovery of any claim hereunder shall be maintainable in any
court of law or equity unless the same be commenced (a) within two years and one day after the time a cause of action accrues or (b) if by
the laws of the stale or nation of the address of the Assured shown herein such limitation is invalid, then within the shortest limit of time
permitted by the laws of such state or nation.

If the Underwriters fail to pay the Assured, the named loss payee(s), if any, or their successor(s) in interest (ihe “claimant(s)") any amount
claimed to be due under this Certificate, the Underwriters will submit their dispute with the |claimant(s} to any court of competent
jurisdiction within the United States (the “court"), Service of process in such suit may be made upon the person or firm named in
Clause 13 of the Declarations, who are authorized and directed to accept service of process on behalf of the Underwriters. The persons
named above are authorized and directed, upon the request of the claimant{s), to give a written undertaking to the claimant(s) that they will
enter a general appearance upon Underwriters’ behalf if the claimant(s) institute such a suit.

 

If any statute of any state, territory or district of the United States so provides, the Underwriters hereby designate the superintendent,
commissioner or director of insurance, or other officer specified for that purpose in the statute, or his successor of successors in office (the
“officer"), as their true and lawful attorney upon whom the claimant(s) may serve any lawful process in any action, suit or proceeding
instituted by them or on behalf of them arising out of this Certificate and hereby designate the person(s) named above to whom the
claimant(s) may serve any lawful process in any action, suil or proceeding instituted by them or on behalf of them arising out of this
Certificate and hereby designate the person(s) named above to whom the officer is authorized to mail such process or a true copy thereof.

RECOVERY AND SALVAGE:

Any salvage or other recovery including recovery through subrogation proceedings, afler expenses incurred ate deducted, shall accrue
entirely to the benefit of the Underwriters until the sum paid by the Underwriters has been recovered.

a ——oe
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/18 Page 30 of 64

ai, EXTENDED EXPIRATION:

If this Certificate should expire or be cancelled while an occurrence giving rise to a loss recoverable under this Certificate is in progress, it
is understood and agreed that said Joss, subject to all other terms and conditions and Combined Single Limit of Liability of this insurance,

will be covered under this Certificate as if the entire loss had occurred prier to the expiration or c2

22, DEFENSE;

Underwriters shall not be called upon to assume the handling or control of the defense or settlem
but Underwriters shail have the right, but not the duty, to participate with the Assured in the defen
recoverable in whole or in part under this Certificate.

neellation.

ent of any claim made against the Assured
ie and control of any claim which may be

Underwriters shall nat be called upon ta pay any Defense Costs in relation to any claim until after the final resolution of such claim.

Underwriters shall not be liable 10 pay any Defense Costs unless the prior consent of Underwriters was obtained before those Defense

Costs were incurred,

23. SERVICE PROVIDER:

Whenever there is a claim under this Certificate, Boots & Coots Services will be employ

 

ed as general contractor, and will have

responsibility to employ such other service providers as it deems necessary to aid in the resolution of the claim.

Effective Date: July 1, 2016
Atlached to and forming part of Certificate No, USOEEI>51 0523
Issued to: CNX Gas Company LLC

|
!

|

GLOBAL SPECIAL RISKS, LLC

bog!

BY

 

GSROEE {1/15/15}
Page 8 of 12

 
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/18 Page 31 of 64

CONTROL OF WELL INSURANCE

I. COVERAGE:

Underwriters agree subject to the terms and conditions of this Certificate, 10 reimburse the Assured for actual costs and/or expenses
incurred by the Assured: (a) in regaining control of all wells) insured hereunder which get out of control, including any other well or hole
which gets out of control as a direct result of a well insured hereunder getting out of control; {b) in extinguishing fire in or from such
well(s) or which may endanger the well(s) insured hereunder; and (c) for removal of wreckage and/or debris of property of the Assured,
owned or leased in whole or in part, resulting from a loss insured in (a) or (6) above provided removal and/or destruction is required by
legal or contractual obligation of the Assured, provided, however, that from any such claim for costs and/or expenses shall be deducted the
value of any property salvaged or recovered inuring finally and irrevocably to the benefit of the Assured.

|

Relief wells are automatically held covered hereunder subject to notice io Underwriters as soon as possible and rates to be established by
Underwriters but only in respect of wells insured hereunder following an occurrence giving ris¢ to a claim which would be recoverable
under this Section A of this Policy.

2. DEFINITIONS:
A. WELL GUT OF CONTROL

A well(s) shall be deemed to be out of control when there is an unintended Now of drilling fluid, oil, gas and/or water from the
well, above the surface of the earth and/or walerbottom, which cannot be stopped or controlled within a reasonable period of time
by applying the well’s pressure control equipment in accordance with all regulations, requirements and normal and customary
practices in the industry or when it is declared to be out of control by the appropriate regulatory authority.

B, EXPENSES

Expenses recoverable hereunder shalt include costs of materials and supplies required, the services of individuals or firms
specializing in controlling wells and extinguishing fires, and directional drilling and similar operations necessary to bring the
well(s) under control, including costs and expenses incurred at the direction of regulatory authorities to bring the well(s) under
control and other expenses included within Paragraph I above,

Cc. COMPLETIONS

Work done without deepening the holes to complete a well not previously completed shall be considered part of the original
drilling operation and shall not be construed as workover opcrations within the terms of this Certificate. Wells awaiting
completion shall be considered shut-in wells for the purpose of this insurance.

 

3 TERMINATION OF EXPENSES:

In any circumstances, Underwriters’ liability for expenses of regaining control of well(s} shail cen when the well(s): (a} can be reentered
for salvage, fishing or cleaning operations or to resume drilling, (b) is brought under control above the surface of the ground {or
waterbotiom in the case of a well lacated in water); (c} is plugged and abandoned; whichever shal] first occur, or (d) upon the approval of
the appropriate regulatory authority, For the purposes of this insurance, the well(s) shall be deemed to be brought under control when such
authority ceases to designate the well(s} as being out of control.

A, EXCLUSIONS:

Notwithstanding anything to the contrary which may be contained in these clauses, Underwrilers shall have no liability under this Section
in respect of bodily injury, illness, disease, death, Worker's Compensation, loss of hole, loss of circulation, kick, loss of drillslem, damage
to any part of contractor's drilling rig and equipment, loss or damage to property, loss of production, all fishing costs, and all expense of
conditioning well(s) to resume drilling operations.

 

Effective Date: July 1, 2016
Attached to and forming part of Certificate No. USOEE1510323

Issued to: CNX Gas Company LLC |

GLGBAL SPECIAL RISKS, LLC

BY

 

GSROEE (1/15/15)
Page 9 of [2

 

we OU
Effective Date: July 1, 2016
Attached to and forming part of Certificate No. USOEE/ 510523
Issued to: CNX Gas Company LLC

GSROEE (1/15/15)
Page 10 of 12

 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 32 of 64

SECTION B

EXPENSE _OF REDRILLING/RECOMPLETION

COVERAGE:

 

Underwriters agree, subject to the terms and conditions of this Certificate, to reimburse the Assured for actual expenses incurred by the
Assured including all in-hole equipment (including casing) owned by the Assured in redrilling, recomptetion, washover, fishing and/or any
other salvage operations as may be necessary to recover or restore any well which may be lost or damaged as a result of:

A. an occurrence insured against in Section A of this insurance; or

B. loss of or damage to the drilling and/or workover and/or production equipment by lightning; fire, explosion or implosion above
the surface of the ground or water bottom; collision with land, sea or air conveyance or vehicle; windstorm; collapse of derrick or
mast; flood: strikes; riots; civil commotions or malicious damage; and where covered under Section A, earthquake, volcanic
eruption or tidal wave; and in respect of offshore wells only, collision or impact of anchdrs, chains, trawlboards or fishing nets.

 

and which cannot be recovered or restored by means other than redrilling and/or recompletion.

Actual expenses for redrilling or

recompletion shall be limited to the depth of the well and comparable condition that exisled prior th the loss.

VALUATIONS: ‘

A. Materials expended or destroyed shail be charged to the loss on thé basis of actual cost to the Assured.

B. Other expenses shall be charged to the loss on the basis actually incurred.

EXCLUSIONS:

Notwithstanding anything to the contrary which may be contained in these clauses, there shall be|no liability under this Section in respect

of:

A. Bodily injury, illness, disease, death, Worker's Compensation, loss‘of drillstem, damage to any part of contractor's drilling rig and
equipment, loss or damage to property, loss of production and all fishing costs (except such fishing costs incurred in connection
with redrilling/reconditioning),

B, Redrilling and/or recompletion or for in-hole equipment in respect of any well that was|plugged and abandoned by the Assured

prior to loss or damage hereunder.

TERMINATION OF UNDERWRITERS! LIABILITY:

Underwriters’ liability ceases when a lost or damaged well is restored to the original depth and comparable condition that existed prior to
the well becoming aut of control, on fire or lost or damaged as the result of a peril or perils insured in Paragraph 1.8. above, but in no event
will Underwriters be required to reimburse the Assured for redrilling and recompletion expenses when a well can be completed through a

relief well drilled for the purpose of controlling a well out of control.

GLOBAL SPECIAL RISKS, LLC

BY

 

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 33 of 64

l. INSURING AGREEMENTS:

SECTION C

CLEAN-UP EXPENSES AND SEEPAGE, POLLUTION AND CONTAMINATION INSURANCE

 

Underwriters, subject to the limitations, terms and conditions of this Certificate, agree to indemnify the Assured against:

A.

All sums which the Assured shall by law be liable to pay and all sums which the assur and/or the Assured's contractors, when
assumed by the Assured under contract, shall by law be liable to pay, as damages caused by or alleged to have been caused
directly or indirectly by seepage, pollution or contamination arising from or caused by well(s) insured under Section A hereto
which suddenly and accidentally become out of control as defined in Paragraph 2A of Section A. Contractual obligations of the
Assured to others (the Assured’s Indemnitees) are insured hereunder to the extent that the [ability of the Assured’s Indemnitees
would have been covered by this Certificate had the Assured's Indemnitees been a named Assured under this Certificate;

the cost of removing, nullifying or cleaning up seeping, polluling or contaminating substances emanating from or caused by
well(s} insured under Section A hereto which suddenly and accidentally become out of control as defined in Paragraph 2A of
Section A, Contractual obligations of the Assured to others (the Assured’s Indemnitees) are insured hereunder to the extent thal
the liability of the Assured's Indemnitees would have been covered by this Certificate had the Assured's Indemnitees been a
named Assured under this Certificate;

cosis and expenses incurred in the defense of any claim or claims, resulting from|actual or alleged seepage, pollution or
contamination arising from wells insured under Section A hereto which suddenly and accidentally become out of control as
defined in Paragraph 2A of Section A, and also costs and expenses or litigation awarded to any claimant against the Assured, by
way of interest on judgments, investigations, adjustment and legal expenses (excluding, however, all expenses for salaried
employecs and all office expenses of the Assured). The Assured shall have the right! to appoint counsel, which appointment,
however, shall be subject to approval by Underwriters if such counsel is other than as set forth in the General Conditions;

provided always that such seepage, pollution or contamination resulls from an accident or occurrence taking place during the period of this
insurance (including any continuation thereof provided for by Clause 17 of the General Conditions) and of which nolice has been given in

accordance with Clause |] of the General Conditions hereto,

2. ASSURED:

As respects this Section C only, but subject always to the Combined Single Limit of Liability (over all Sections of this Certificate, the
unqualified word "Assured" includes the named Assured, and any principal, officer, director or stockholder or employee thereof while

acting within the scope of his duties as such,

3. APPLICATION OF SALVAGE;

All salvages, recoveries or repayments recovered or received subsequent to a loss settlement under this Section shall be applied as if
recovered or received prior to such settlement, and all necessary adjustments shall then be made| between the Assured and Underwriters,
provided always that nothing in this clause shall be construed to mean that losses under this Sectign are not recoverable until the Assured's

final gross claim has been ascertained.
4. EXCLUSIONS:

Insurance under this Section does not cover:

A.

GSROEE (1/15/15)
Page || of 12

Fines or penalties, which shall be deemed to include but not restricted to punitive or exerhplary damages, imposed under the laws
of any State or country;

Loss of, damage to, loss of use or the cost of clean-up of property belonging to the Assured or in the Assured’s care, custody or
contro! but in no event shall this be deemed to exclude the cost of clean-up of land on which the Assured is operating following
an accident;

Any of the cost of controlling a well nor the cost of drilling relief wells whether or not the relief well be successful;

 

|
|
|
|
|
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19

Page 34 of 64

D, Any claims arising directly or indirectly from seepage, pollution or contamination if such seepage, pollution or contamination:

Qa) is intended from the standpoint of the Assured or any other person or organization acting for or on behalf of the

Assured, or

(2) results directly from any condition in violation of or non-compliance with any rule, regulation or law applicable
thereto;
E. Any claims arising directly out of the transportation of oil or other similar substances by watercraft;
F. Any claim recoverable under this Certificate solely by reason of the addition or attachment 1a Section A of this Certificate of the

Underground Control of Well Endorsement.
4. COST AND APPEALS CLAUSE:

In the event of any claim and/or series of claims arising out of one event where the Assured's

final gross claim is likely to exceed the

retention of the Assured, no costs shall be incurred on behalf of Underwriters without the consent of Underwriters, and if such consent is
given, Underwriters shall consider such costs as part of the final claim hereunder. No settlement of losses by agreement shall be effected
by the Assured without the consent of Underwriters where the Assured's final gross claim will exceed the retention of the Assured.

In the event that the Assured elects not to appeal against a judgment in excess of the retention of the Assured, Underwriters may elect to
conduct such appeal at their own cost and expense and shail be liable for the taxable cost and interest incidental thereto and in no event
shall the liability of Underwriters exceed the Combined Single Limit of Liability stated herein and in addition the cost and expense of such

appeal,

Effective Date: July 1, 2016
Altached to and forming part of Cerlificate No, USOEE! 510523
Issued ta: CNX Gas Company LLC

 

GLOBAL SPECIAL RISKS, LLC

BY

sal

 

GSROEE (1/15/15)
Page 12 of 12

-_ SS emg ee

|
|
|
Case 2:19-cv-00699-DSC Document 1-2 Filed cena
|
|
\
|
|

 

CARE, CUSTODY AND CONTROL ENDORSEMENT

|

Page 35 of 64

Premium: Inchuded

Tn consideration of payment of an additional premium of US$Included and subject to the Déclarations and General Conditions, this

Certificate is endorsed to cover the Assured's legal or contractual Siability as oil lease operator(s)

{or "Co-Venturer(s}” where applicable)

for physical loss or damage to, expenses of salvage of or expense of Removal of Wreck or Debris of, oilfield plant and equipment,
including but not limited to drill pipe, drill collars, subs, drill bits and core barrels, leased or rented by the Assured or in ils care, custody

and control at the site of any well insured under Section A of this Certificate.

Underwriters’ liability in respect of claims under this endorsement is limited to USSAs Per Declarations jn respect of 100% interest any one
occurrence which shall be separate from and in addition to the Combined Single Limit of Ltability set forth ia the Declarations.

Underwriters' limit of liability specified in Clause 2 of this endorsement shall be excess of the Assured’s Retention of US$As Per

Declarations in respect of 100% interest, any one occurrence, which shal] be separate from and
Single Retention(s) set forth in the Declarations.

in addition to the Assured's Combined

In the event that in-hole salvage expenses or fishing costs are incurred in respect of equipment for which ihe Assured has assumed
responsibility and which is lost or damaged as a result ofa peril insured against in this endorsement, the maximum amount recoverable for

such salvage expenses or fishing costs shall be 25% of the value of the lost of damaged property in

the hole at the time of loss and which is

the object of salvage or fishing efforts, always subject to the overall limit of liability specified in this endorsement.

Notwithstanding anything contained herein to the contrary, Underwriters shall not be liable for claims in respect of loss of or damage to:

 

a. equipment owned by the Assured or in which the Assured has a financial interest;
b. dritting or workover rigs ar any component thereof, except in respect of an Occurrence
per clause, 8, paragraph 3 of this endorsement;

arising out of an “unsound location” as

c. diamond bits and/or diamond bit core barrels; |
d. mud, chemicals, cement, the well or casing installed therein;
e. in-hole equipment whilst in the hole, unless the Assured's liability has resulted from physical loss or damage to such equipment

as a result of (1} an occurrence giving rise to a claim which would be recoverable under Section A of this Certificate if the
Assured's Retention applicable to Section A were nil, or (2) fire, windstorm or total loss of drilling or workover rig.

This extension shall not cover or contribute to any Joss, damage or expense caused by or resulting from delay; loss of use; wear; tear;
gradual deterioration; mysterious disappearance; inventory shortage(s); explosion, rupture or bursting of engines, pumps, piping, tanks or
any pressure container from internal pressure; electrical injury or disturbance to electrical appliances or wiring resulting from artificial or
natural causes (unless fire ensues, and then from loss or damage by fire only); latent defect; faulty design; mechanical failure or breakdown

of plant or equipment leased by ihe Assured or in the Assured’s care, custody and control.

Underwriters shail not be liable for less of or damage 10 equipment beyond the actual sound value

of such equipment at the lime of loss,

 

ascertained with proper deductions for depreciation, wear, lear and obsolescence. As respects ese or rented equipment, Underwriters

shall not be liable for any sum greater than that assumed by the Assured under the terms of the rental or lease agreement less any trade or
volume discount allowed by the rental company, nor shall Underwriters’ liability exceed what it would cost to repair or replace any '
equipment involved in any loss recoverable hereunder with other equipment of like kind and quality.

GSROEE (1/15/15)
Page | of 2 (Amended) '

 

Sage pe ee
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 36 of 64

 

8. This endorsement shall not afford coverage with respect to any drilling operations performed for the Assured, or for the account of the
Assured by another operator, upon which a written contract with the drilling contractor has not been executed in advance of commencing
drilling operations, or within 48 hours thcreafier, incorporating all the provisions and conditions to be effective as respects such drilling
operations, Further, this endorsement shall not extend to any oral agreements prior to subsequent to or simultaneously with the execution
of the written contract on such operations, and this endorsement shall not extend to any subyequent written agreement or rider to the

original contract, other than to deepen any well below the specified total depth of the original contract, affecting the assumption of liability

by the well owner for contractor's plant or equipment.

Underwriters shall have no liability for loss of or damage to equipment if the drilling contract is negotiated on a turnkey or completed well
basis, provided the contract is not reverted to a day work or footage contract as may be required by 4 mud-out or similar clause,

Notwithstanding anything contained herein to the contrary, Underwriters shall be liable for claims in respect of physical loss or physical
damage to drilling or workover rigs or any component thereof, in respect of an occurrence arising out of an “unsound location” as defined
under paragraph 10 “Sound Location” of the [ADC Daywork Contract, or any similar sound location paragraph as may be contained within
standard [ADC coniracts.

Effective Date: July 1, 2016
Attached to and forming part of Cover Note No, USOEE! 510523
Issued to: CNX Gas Company LLC :

 

GLOBAL SPECTAL aisxs, LLC

BY

 

:

GSROEE (1/15/15)
Page 2 of 2 (Amended) |
|

|

“a * ae

| ee
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 37 of 64

Premium: Included

EVACUATION EXPENSES ENDORSEMENT.

In respect of wells insured hereunder and in consideration of payment of an additional premium of USSInctuded and subject to all terms and
conditions and exclusions slated therein and the Combined Single Limit of Liability as stated in the Declarhtions applicable thereto, Section C of this
Certificate is endorsed to cover reimbursement to the Assured for reasonable costs and/or expenses which the Assured incurs in (he evacuation of
people (other than the Assured's employees or those of contractors or subcontractors of the Assured),) animals and/or property (other than the
Assured's property or that of contractors or subcontractors of the Assured), but only where and to the extent that the evacuation has taken place by
order of any local, state or federal governmental or regulatory authority or public emergency service, and only following a wel! out of control as
defined in Section A of this Certificate, fire, or escape of oi] and/or gas or the imminent threat thereof, whith has resulted, or would resull, in a claim
recoveruble elsewhere under this insurance if the Assured's Retention applicable thereto were nil,

Costs and expenses, if covered hereunder by the terms and conditions set forth above, shall include but|not be limited to all reasonable costs of
transportation, costs of storage, keeping or lodging and/or maintaining evacuated people, animals and/or property.

EXCLUSION;

There shalt be no indemnity or liability under this endorsement for loss of use of evacuated property and loss of eamings or any other income by any
evacuated persons.

All other terms and conditions remain unchanged.

Effective Date: July |, 2016
Attached to and forming part of Certificate No. USOBE] 510523
Issued to: CNX Gas Company LLC

GLOBAL SPECTAL RISKS, LLC

bff

BY

 

GSROEE (1/15/15)
Page | of |

 

=
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 38 of 64

 

Premium: Included

UNDERGROUND CONTROL OF WELL ENDORSEMENT

 

In consideration of payment of an additional premium, it is understood and agreed that the following paragraphs, contained in Section A, Control of
Well Insurance hereunder, are amended to be as follows: |

2, DEFINITIONS:

A. WELL OUT OF CONTROL

 

A well(s) shall be deemed to be out of control when there is an unintended flow of drilling Muid, oif, gas and/or water from the
well, above or below the surface of the earth and/or waterbollom, which cannot be slopped or controlled within a reasonable
period of time by applying the well's pressure control equipment in accordance with all regulations, requirements and normal and
cuslomary practices in the industry or when it is declared to be out of control by the appropriate regulatory authority,

3. TERMINATION OF EXPENSES:

Tn any circumstances, Underwriters' liability for expenses of regaining control of well(s) shall cease when the well(s): (a) can be reentered
for salvage, fishing or cleaning operations or to resume drilling; (b) is brought under control above or below the surface of the ground (or
water bottom in the case of a well located in water): (c) is plugged and abandoned; whichever shall first occur, or (d) upon the approval of
the appropriate regulatory authority, For the purposes of this insurance, the wells) shall be deemed to be brought under control when such
aulhority ceases to designate the well{s} as being out of control.

All other terms and conditions remain unchanged.
Effective Date: July 1, 2016

Attached to and forming part of Certificate No. USOEEI510523
Issued to: CNX Gas Company LLC

 

GLOBAL SPECTAL RISKS, LLC

BY

 

GSROEE (1/15/15)
Page | of J
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1

CASING FAILURE ENDORSEMENT.

Page 39 of 64

Premium: Included

In consideration of the premium charged and subject to the other terms, conditions, exclusions and limits of this Certificate, Section B EXPENSE OF
REDRILLING/RECOMPLETION «is extended to cover reimbursement to the Assured for actual costs! and expenses incurred in the repair or
replacement of casing damaged by the Assured’s fracturing and/or completion operations but only when such damage:

1)

2)

Directly results in a Well out of Control giving rise to a claim which would be recoverable
INSURANCE of this Certificate if the Assured’s retention applicable to Section A was nil, and

under Section A CONTROL OF WELL

 

The well can be restored without redriiling or sidetracking, however, coverage hereunder shall not be prejudiced if the Assured has made

a good-faith attempt lo repair or replace such damaged casing and such repair or replacement wap

not successful,

Coverage hereunder is subject lo a sublimii of US$2,000,000.00 one hundred percent (100%) interest any one occurrence.

All other terms and conditions remain unchanged.

Effective Date: July 1, 2016
Attached to and forming part of Certificate No, USOEE(510523

Issued to:

CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

BY

GSROEE (1/15/15)

Page | of |

“a ™ oe

fap!

 
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 40 of 64

Premium: Included

MAKING WELLS SAFE ENDORSEMENT

 

in respect of wells insured hereunder and in consideration of payment of an additional premium of USS$Included and subject to all terms and
conditions and exclusions stated therein and the Combined Single Limit of Liabifity as stated in the declarations applicable thereto, Section A of this
Certificate is endorsed to cover reimbursement to the Assured for the actual costs and expenses incurred in preventing the occurrence of a loss
insured hereunder when the drilling and/or workover and/or production equipment has been directly lost or damaged by fire; Hghtning; explosion;
implosion above the surface of the ground or water battam; collision with land, sea or air conveyance or vehicle; windstorm, callapse of derrick or
mast; collision or impact of anchors, chains, trawl boards or fishing nets; flood; strikes; riots; civil commotions or malicious damage; but only when,
in accordance with all regulations, requirements and normal and customary practices in the industry, it is necessary to re-enter the original well(s} in
order to continue operations or restore production from or plug and abandon such well(s).

Underwriters! liability for costs and expenses incurred by reason ofthis endorsement shall cease at the time that:

(ty operations or production can be safely resumed, or |
(2) the well is ar can be safely plugged and abandoned,

whichever shall first occur, |

All other terms and conditions remain unchanged.

Effective Date; July 1, 2016
Attached to and forming part of Certificate No. USOEEI 510523
Issued ta: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

binge!

BY

 

 

 

GSROEE (1/15/15)
Page | of |

“iii - Qe oe
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 41 of 64

 

Premium: Included

CONTINGENT JOINT VENTURERS ENDORSEMENT.

Notwithstanding anything contained herein to the contrary, in respect to the Assured's and Coventurer Additional Assureds' interest in each well
insured hereunder, this Certificate js extended to indemnify the Assured and Coventurer Additional Assureds for their contingent legal liability to
assume thal part of losses as covered under this Certificate, as a result of the inability of non-operating working interests which arc not insured in this
Certificate to pay their share of such loss for which they are legally responsible provided the Assured reporis such additional interest and pays
premium thereon at the appropriate rate specified in the declarations.

 

This extension does not serve to increase the one hundred percent (100%) interest of liability set forth in the declarations. Upon payment of loss all
of the Assured's and other Coventurer Additional Assureds' rights of subrogation are available {o these Underwriters.

Tt is further expressly agreed that the existence of this agreement is not to be disclosed by the Assured to Coventurers nol insured hereunder,

All other terms and conditions remain unchanged.

|
|
|
|

Effective Date: July 1, 2016 : .
Attached to and forming parl of Certificate No. USOEE1510523
Issued to: CNX Gas Company LLC ,

 

GLOBAL SPECIAL RISKS, LLC

BY

 

GSROEE (1/15/15)
Page | of | |

 
 

 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19} Page 42 of 64

Premium: Included

TURNKEY WELLS ENDORSEMENT

In consideration of the additional deposit premium charged, it is hereby understood and agreed thal this section is extended to insure "Turnkey
Weils." For the purposes of this insurance a Tumkey Well shall be defined as a well to be drilled where the drilling contractor agrees to drill the well
for the Assured to a contracted depth for a specific price and the contractor assumes all costs, responsibilities and liabilities while the well is being
drilled to that depth.

 

The premium for a Turnkey Well shall be calculated as follows:

l. Tf, under the terms of the turnkey contract, the Assured is responsible for the completion operations, the premium charged shall be calculated
using fifty percent (50%) of the otherwise applicable drilling Fate.
t

2, if, under the terms of the turnkey contract, the Assured is not responsible for the completion bnerations, the premium charged shall be
calculated using twenty percent (20%) of the otherwise applicable drilling rate. |

3. If it is decided that a Turnkey Well will be plugged and abandoned prior to completion, the premiuin charged shall be calculated using twenty
percent (20%) of the otherwise applicable drilling rate.

4, If, during the course of drilling operations, the well ceases io be under a turnkey contract and proceeds under a foolage or daywork contract,
the premium shall be calculaicd using one hundred percent (100%) of the applicable drilling rate for the entire depth of the well,

The above conditions apply only to those wells in which the Assured is the operator or has a non-operating; working interest.

It is warranted that the tumkey drilling contractor shail not be named as an Assured under this certificate.

Al other terms and conditions remain unchanged.

Effective Date: July 1, 2016
Altached to and forming part of Certificate No. USOEE] 510523
Issued to: CNX Gas Company LLC

GLOBAL SPEGTAL RISKS, LLC

tell!

BY

 

GSROEE (1/15/15)
Page | of 1

 

———=—_ C<C
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19

FARMOUT WELLS ENDORSEMENT.

In consideration of the premium charged and notwithstanding anything contained herein to the contrary, as

Page 43 of 64

Premium: Included

Tespects any well(s} thal the Assured has

farmed out to others and for which others are contractually responsible, this Certificate is extended to cover the Assured's contingent legal liability to

assume that part of Josses, as covered under this Certificate, as a result of the inability of the others

to pay for such loss for which they are

responsible. The premium charged shall be calculated using fifteen percent (15%) of the otherwise applicable drilling rate. The above agreement is

warranted that coverage details are not disclosed to parties in the farmout agreement.

Coverage hereunder shall be afforded for claims made during the period of this insurance and of which jotice has been given in accordance with

Paragraph [| of the General Conditions,

This extension does not serve to increase the one hundred percent (100%) interest limits of liability of this Certificate. The limit of liability and
retention staled in the Declarations shall be reduced by the proportion of such loss that the Assured is legally obligated to pay bears to the total

amount of such loss,

All other terms and conditions remain unchanged.

Effective Date: July 1, 2016
Attached to and forming part of Certificate No. USOEE!510523
Tssued to: CNX Gas Company LLC

GLOBAL SPEC

BY

IAL RISKS, LLC

bn!

 

GSROEE (1/15/15)
Page 1 of |

 

SS eons
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19) Page 44 of 64

Premium: Included

DELIBERATE WELL FIRING ENDORSEMENT

In the event that a well, which has been deemed to be out of contro! within the terms and conditions of this Certificate, has to be deliberately fired (A)
al the Provincial, State or Federal Governments’ direction or (B) by the operator due to the fact thal governmental personnel are not available and
provided such firing by the operator is done for safety reasons to prevent bodily injury (including bodily injury to employees) and/or property
damage to third parties, coverage as afforded herein shall not be prejudiced.

The above extension of coverage is warranted that such deliberate well firing has nol resulted from want oftdue diligence by the Assured.

 

All other terms and conditions remain unchanged.

Effective Date: July 1, 2016
Altached to and forming part of Certificate No. USOEEI 510523
Issued to: CNX Gas Company LLC

 

GLOBAL SPECIAL RISKS, LLC

ww ff
f oe a
a / &
ih Ae ny

BY

 

GSROEE (1/15/15)
Page | of | |

 

a ~~
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 45 of 64

DEVELOPMENTAL DRILLING WELLS ENDORSEMENT

Premium: Included

In consideration of the premium charged, it is hereby understood and agreed that any well drilled in a proven field to complete a pattern of production

shall be subject to a credit of seventeen point five percent (17.5%),

All other terms and conditions remain unchanged.

Effective Date: July 1, 2016
Attached to and forming part of Certificate No. USOEE1510523
Issued to; CNX Gas Company LLC : .

GSROEE (1/15/15)
Page | of |

 

GLOBAL SPECTAL RISKS, LLC

BY

bogie!

 

 
. Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19} Page 46 of 64

Premium: Included

BOOTS & COOTS SERVICES ENDORSEMENT.

uw
In consideration of the premium charged, il is hereby understood and agreed that the words “reimburse,” /'indemnify” and “cover reimbursement to
the Assured" are deleted and replaced with "pay on behalf of!" However, in respect of Contro! of Well expenses this clause will only apply in respect
of services performed or contracted by Boots & Coots Services,

All other terms and conditions remain unchanged.

Effective Date: July 1, 2016 .
Attached to and forming part of Certificate No. USOEE1510523
Issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

BY

 

GSROEE (1/15/15)
Page | of 1

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 47 of 64

Premium: Included

NO CLAIMS RETURN OF PREMIUM ENDORSEMENT

It is agreed that in the event of this Certificate having been in force for its full term and no claims whatsoever having arisen during the currency
thereof a return of premium amounting to twenty percent (20%) of the premium paid to Underwriters hereunder will be granted subject to the one
hundred percent (100%) renewal of this insurance being effected with the same Underwriters through Clot Special Risks, LLC.

|

All other terms and conditions remain unchanged.

Effective Date: Iuly 1, 2016
Attached to and forming part of Certificate No. USOEEI510523
Issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

BY

 

 

GSROEE (1/15/15) \
Page | of | ‘

“aT —O
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 48 of 64

Premium; Included

PRIORITY OF PAYMENTS ENDORSEMENT

In consideration of the premium charged, it is hereby agreed that at the Assured's option, claims hereunder, arising from one occurrence in respect of
Sections A and B, may be first paid taking priority over Section C, if required.

All other terms and conditions remain unchanged.

Effective Date: July 1, 2016
Attached to and forming part of Certificale No. USOEEI510523
Issued to: CNX Gas Company LLC .

GLOBAL SPECIAL RISKS, LLC

 

 

GSROEE (1/15/15)
Page | of 1 |
Cs
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 49 of 64

Premium: Inchided

RESULTANT PLUGGING & ABANDONMENT EXPENSES ENDORSEMENT

Tn consideration of the premium charged and subject to all terms and conditions and exclusions stated herein and the Combined Single Limit of
Liability applicable hereto, this Certificate is extended to cover reimbursement to the Assured for actual costs and expenses reasonably incurred in
accordance with the requirements of the applicable regulatory authority to plug and abandon a Well Insured, or part thereaf, which is required to be
abandoned as a resull of an Occurrence giving rise to a claim which is otherwise recoverable under Section A of this Certificate.

All other terms and conditions remain unchanged.

Effective Date: July I, 2016
Altached to and forming part of Certificate No. USQEE1510523
Issued to: CNX Gas Company LLC

GSROEE (1/15/15)
Page | of |

 

|

GLOBAL SPECIAL RISKS, LLC

bg!

BY

 

 
Case 2:19-cv-00699-DSC Document 1-2 Filed penanP Page 50 of 64

Premium: Included ...

RATING AREAS AMENDATORY ENDORSEMENT

In consideration of the premium charged and notwithstanding anything contained herein to the contrary, itlis hereby understood and agreed that land
wells 0 -— 12,500 feet in total vertical depth shall be rated as Arca |,

All other terms and conditions remain unchanged.

Effective Date: July 1, 2016

Attached to and formitig part of Certificate No. USOEE1510523
Issued to: CNX Gas Company LLC

 

GLOBAL SPECIAL RISKS, LLC

bag!

BY

 

GSROEE (1/15/15)
Page 1 of J

 

“~ ee a
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 51 of 64

Premium: Included

INSTITUTE SERVICE OF SUIT CLAUSE (U.S.A,} |

Tt is agreed that in the event of the failure of the Underwriters severally subscribing this insurance (the Underwriters) to pay any ammount claimed to
be due hereunder, the Underwriters, at the request of the Assured, will submit to the jurisdiction of a court of competent jurisdiction within the
United States of America.

Notwithstanding any provision elsewhere in ihis insurance relating to jurisdiction, it is agreed thal the Unilerwriters have the right to commence an

action in

any court of competent jurisdiction in the United States of America, and nothing in this clause constitutes or should be understood to

constitute a waiver of the Underwriters’ rights to remove an action to a United States Federal District Court or to seek remand therefrom or to seek a
transfer of any suit to any other court of competent jurisdiction as permilted by the laws of the United States of America or any slate therein.

Subject to the Underwriters’ rights set forth above:

{a)

{b)

(c)

(d)

It is further agreed thal the Assured may serve process upon any senior partner in the firm of:

|
Mendes & Mount (Altorneys) , |
750 Seventh Avenue |
New York, NY 19019-6829

and that in any suil instituted against any one of them upon this contract the Underwriters will abit by the final decision of the Court or of

any Appellate Court tn the event of an appeal.

The above named are authorized and directed to accept service of process on behalf of Unde: | riers in any such suil and/or upon the
request of the Assured to give a written undertaking to the Assured that they will enter a general appearance upon the Underwriters’ behalf
in the event such a suit shall be instituted.

The right of the Assured to bring suit a$ provided herein shail be limited to a suit brought in ils il name and for its own account. For the
purpose of suil as herein provided the word Assured includes any mortgagee under a ship mortgage which is specifically named as a loss
payee in this insurance and any person succeeding to the rights of any such mortgagee.

Further, pursuant to any statute of any state, territory or district of the United States of America which makes provision therefor,
Underwriters hereby designate the Superintendent, Commissioner of Director of Insurance or other officer specified for that purpose in the
statute, or his successor or successors in office (the Officer}, as their true and lawful attorney upon whom may be served any lawful process
in any action, suit or proceeding instituted by or on behalf of the Assured or any beneficiary hereunder arising oul of this contract of
insurance, and hereby designate the above named as the person lo whom the Officer is authorized to mail such process or a irue copy
thereof. .

If this clause is altached to a contract of reinsurance the terms insurance and Assured shall mean reinsurance and Reassured respectively.

Effective Date: July 1, 2016
Attached to and forming pari of Certificate No. USOEE1510523
Issued to: CNX Gas Company LLC

(1/11/92)
CL.355

Page | of t

GLOBAL SPECIAL RISKS, LLC

Haft

BY

 

 

a ~~"
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 52 of 64

Premium: Included

|
INSTITUTE RADIOACTIVE CONTAMINATION, CHEMICAL, BIOLOGICAL, BIO-

a a a

CHEMICAL AND ELECTROMAGNETIC WEAPONS EXCLUSION ‘CLAUSE

 

This clause shall be paramount and shall override anything contained in this insurance inconsistent therewith

l.

In no case shall this insurance cover loss damage liability or expense directly or indirectly caused by or contributed to by or arising from

1.1

ionising radiations from or contamination by radioactivity from any nuclear fuel
combustion of nuclear fuel

the radioactive, toxic, explosive or other hazardous or contaminating properties of
nuclear assembly or nuclear component thereof

t from any nuclear waste or from the

any nuclear installation, reactor or other

any weapon or device employing alomic or nuclear fission and/or fusion or other like reaction or radioactive force or matter

the radioactive, toxic, explosive or other hazardous or contaminating properties of any | sdioactive matter. The exclusion in this
sub-clause does not extend to radioactive isotopes, other (han nuclear fucl, when such isotopes are being prepared, carried, stored,

or used for commercial, agricultural, medical, scientific or other similar peaceful purposes

any chemical, biological, bio-chemical, or electromagnetic weapon.

Effective Date: July 1, 2016
Atlached to and forming part of Certificate No. USOEE! 510523
CNX Gas Company LLC

Issued ta:

CL.370

GLOBAL SPECTAL RISKS, LLC

—

tog

BY

Lie

 

(November 10, 2003)

Page | of |

 
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/14

 

9 Page 53 of 64

Premium: Included

U.S.A, & CANADA ENDORSEMENT FOR THE INSTITUTE RADIGACTIVE CONTAMINATION, CHEMICAL,
BIOLOGICAL, BIO-CHEMICAL AND ELECTROMAGNETIC WEAPONS EXCLUSION CLAUSE 29/01/04 USCANB

This policy is subject to the Institute Radioactive Contamination, Chemical, Biological, Bio-Chemical And Electromagnetic Weapons Exclusion
Clause 10/11/03 ("RACCBE"), The inclusion of RACCBE in this policy is material to underwriters’ willingness lo provide coverage at the quoted

terms, condilions and rates,

Tt is the intent of the pariies to give maximum effect to RACCBE as permitted by law.

In the event that any portion of RACCBE may be found to be unenforceable in whole or in part under the law of any state, territory, district,
commonwealth or possession of the U.S.A,, or any province or territory of Canada, the remainder shall remain in full force and effect under the laws

of that state, territory, district, commonwealth or possession, province or territory, Further, any such fin
RACCBE under the laws of any other state, territory, district, commonwealth or possession of the U.S.A., ¢

the fullest extent permitted by applicable law.

Effective Date: July i, 2016
Altached to and forming part of Certificate No, USOEE1510523
Issued to: CNX Gas Company LLC

USCAN B
29/01/04
Page | of |

 

|

|

GLOBAL SPECIAI

Mle

BY

fe? 7
tM Mes

J

IL RISKS, LLC

/

 

 

ding shall not alter ihe enforceability of
r any province or territory of Canada, to
Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 54 of 64

| Premium: Tneluded
|

INSTITUTE CYBER ATTACK EXCLUSION CLAUSE |

hl Subject only to clause |.2 below, in no case shall this insurance cover loss damage liability or expense directly or indirectly caused by or
contributed lo by or arising from the use or operation, as a means for inflicting harm, of any computer, computer system, computer
software programme, malicious cede, computer virus or process or any other electronic system.

1,2 Where this clause is endorsed on policies covering risks of war, Civil war, revolution, rebellion, insurrection, or civil strife arising
therefrom, or any hostile act by or against a belligerent power, or terrorism or any person acting from a political motive, Clause 1.1] shall
not operate to exclude losses (which would otherwise be covered) arising from the use of any| computer, computer system or computer
sofware programme or any other electronic system in the launch and/or guidance system and/or firing mechanism of any weapon or
taissile,

Effective Date: July 1, 2016 .
Attached to and forming part of Certificate No. USOEEI 51052.
Issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

BY

 

CL.380
(November 10, 2003)
Page | of |

 

=" 2 CU
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 55 of 64

Premium: Included

 

OIL POLLUTION ACT DISCLAIMER |

Notwithstanding any other provision of this insurance or of any underlying insurance, this insurance is norevidence of financial responsibility under
the Oil Pollution Act of 1990 or any similar federal or state laws. Any showing or offering of this insurance by the Assured as evidence of insurance
shall not be taken as any indication that the Underwriters consent to act as guarantor of to be sued directly in any jurisdiction whatsoever. The
Underwriters do not consent to be guarantors or to be sued directly.

Effective Date: July |, 2016
Attached to and forming part of Certificate No. USOEEI510523
issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

ting!

BY

 

 

GSR-901 (3/95)
Page | of |
. Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 56 of 64

Premium: Included

WAR AND CIVIL WAR EXCLUSION CLAUSE
(Approved by Lloyd's Underwriters’ Nen-Marine Asseciation)

(To Apply In Respect Of Onshore Interests Only, Fixed Offshore Platforms And Pipelines)

Notwithstanding anything to the contrary contained herein this Policy does not cover Loss or Damage directly or indirectly occasioned by, happening
through or in consequence of war, invasion, acts of foreign enemies, hostilities (whether war be declared or not), civil war, rebellion, revolution,
insurrection, military or usurped power or confiscation or nationalization or requisition or destruction of of damage to property by or under the order
of any government or public or local authority,

\
However, such exclusion shall not be construed to apply to loss or damage directly or indirectly occasioned by or happening through or in
consequence of mines, bombs, torpedoes, missiles or other weapons of war remaining from previous hostilities or military exercises.

Effective Date: July 1, 2016
Attached to and forming part of Certificate No. USOEE1S 10523
Issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

tng zh

 

BY

 

NMA464 (Amended)

|

}

|

1/1/38 |
Page ] of |

J

{

I

|

|
. a, « Case 2:19-cv-00699-DSC Document 1-2 Filed 08/14/19 Page 57 of 64

Premium: Included

JOINT RIG & ASSOCIATED BUSINESS COMMITTEE
ELECTRONIC DATE RECOGNITION EXCLUSION

This policy does not cover any loss, damage, cost, claim, expense or liability, whether preventative, remedial or otherwise, directly or indirectly
arising out of or relating to:

a) the calculation, comparison, differentiation, sequencing or processing of data invalving either any date change or failure to recognise any
date, including leap year calculations, by any computer system, hardware, programme or software and/or any microchip, integrated circuit
or similar device in computer equipment or non-computer equipment, whether the property of thejinsured or not; or

 

b) any change, remediation, altcration, modification or test involving any date change, or the failure/to recognise any date, including leap year
calculations, to any such computer system, hardware, programme or software and/or any microchip, integrated circuil or similar device in
computer equipment or nen-computer equipment, whether the property of the insured or not.

This exclusion applies irrespective of any other cause or event that contributes concurrently or in any sequence to the loss, damage, cost, claim,
expense or liability.

Effective Date: July 1, 2016 ,
Attached to and forming part of Certificate No. USOEEI 510523
Issued to: CNX Gas Company LLC

 

GLOBAL SPECIAL RISKS, LLC

BY

 

EDRE
Page 1 of |

 

——- ~~
 

. «© Case 2:19-cv-00699-DSC Documenti-2 Filed 06/14/19

TERRORISM EXCLUSION ENDORSEMENT

Page 58 of 64

Premium: Included

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed! that this insurance excludes loss, damage,
cost or expense of whatsoever nature directly or indirectly caused by, resulting from or in connection with any act of terrorism regardless of any other

cause or event contributing concurrently or in any other sequence to the loss.

For the purpose of this endorsement an act of terrorism means an act, including but not limited te the use of force or violence and/or the threat
thereof, of any person or group(s) of persons, whether acting alone or on behalf of or in connection in any organisation(s) or government(s),

committed for political, religious, ideological or similar purposes including the intention to influence any
section of the public, in Fear,

overnment and/or to put the public, or any

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting from or in connection

with any action taken in controlling, preventing, suppressing or in any way relating to any act of terrorism.

i

If the Underwriters allege that by reason of this exclusion, any loss, damage, cust or expense is not covered by this insurance the burden of proving

the contrary shall be upon the Assured.

In the event any portion of this endorsement is found (o be invalid or unenforceable, the remainder shall remain in full force and effect.

Effective Date: July 1, 2016
Attached to and forming part of Certificate No. USOEEI510523
Issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

BY

 

 

08/10/01 |
NMA2920
Page | of |

 

a tone aie iota
or .

Case 2:19-cv-00699-DSC Document 1-2 Filed conan Page 59 of 64
|
|
|
|

U.S. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENI

Ne
is
Ss

NOT PURCHASED CLAUSE

This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk Insurance Act of 2002" as amended as stmmarized in
the disclosure notice,

 

It ig hereby noted that the Underwriters have made available coverage for “insured losses” directly resulting from an "act of terrorism" as defined in
the "U.S, Terrorism Risk Insurance Act of 2002", as amended (“TRIA") and the Insured has declined or not confirmed to purchase this coverage.

This Insurance therefore affords no coverage for losses directly resulting from any "act of terrorism" as defined in TRIA except to the extent, if any,
otherwise provided by this policy.

All other terms, conditions, insured coverage and exclusions of this Insurance including applicable sil and deductibles remain unchanged and
apply in full force and effect to the coverage provided by this Insurance,

Effective Date: July 1, 2016
Attached to and forming part of Certificate No. USOEE1510523
Issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

BY

 

LMA5219
12 January 2015
Page | of

 
SEVERAL LIABILITY NOTICE

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 60 of 64

Premium: Included

 

|

The subscribing insurers’ obligations under contracts of insurance to which they subscribe are several and nat joint and are limited solely to the extent
of their individual subscriptions. The subscribing insurers are not responsible for the subscription of any co-subscribing insurer who for any reason

does not satisfy all or part of its obligations.

Effective Date: July 1, 2016
Attached to and forming part of Certificate No, USOEE1510523
Issued to: CNX Gas Company LLC

LSW 1001 (Insurance)
Page | of |

 

GLOBAL SPECIAL RISKS, LLC

BY

 

fog!

 

Eee SS oes

|
|
|
|
|
« « Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19] Page 61 of 64

Premium: Included

CHOICE OF LAW & JURISDICTION .
A, Choice of Law - This Certificate shall be governed by and construed in accordance with the laws'of: Pennsylvania, USA and
B, Jurisdiction — Any disputes between Assured and Insurers over the terms of this Certificate shall be subject to CL355 Institute Service of

Suit Clause (USA) (1/11/92).

Effective Date: July 1, 2016
Attached to and forming part of Certificate No. USOEE1510523
Issued to: CNX Gas Company LLC

GLOBAL SPECIAL RISKS, LLC

bay!

BY

 

 

Page | of |

“i Sooo
. 4  « Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19 Page 62 of 64

Premium: Inchuded

MARGIN CLAUSE

In the event of additions and/or deletions, throughout the Policy Period, to the Producing Well(s) scheduled herein, no additional or return premium
shall be chargeable unless the total of al] such additions or deletions constitute an increase or decrease in footage which exceeds Ten Percent (10%)
of the scheduled net producing footage for Producing Well(s) scheduled at inception, and then the additional or return premium shall be calculated
based upon 100% of the increase or decrease in footage. All such computations shall then be pro-rated to expiration.

Any premium adjustment due hereunder shall be conducted al Policy expiry.

All other terms and conditions remain unchanged.

Effective Date: July 1, 2016

Attached to and forming part of Certificate No. USOEE1510523
Issued to: CNX Gas Company LLC

 

GLOBAL SPEQIAL RISKS, LLC

tn”

BY

 

 

Page | of |

a Sew Se
 

Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/1

It is hereby understood and agreed thai Boots & Cools is to perform I rig audit on the Assured's active drilling rigs.

All other terms and conditions remain unchanged.

Effective Date: July |, 2016
Attached to and forming part of Certificate No. USOEE($10523
Issued to: CNX Gas Company LLC

Page | of |

 

 

GLOBAL SPECIAL RISKS, LLC

lanl fe!

BY

L9 Page 63 of 64

Premium: Included

 

 
 

 

vA Case 2:19-cv-00699-DSC Document 1-2 Filed 06/14/19: Page 64 of 64

CERTIFICATE OF COMPLIANCE
“T certify that this filing complies with the provisions of the Case Records Public Access
Policy of the Unified Judicial System of Pennsylvania that require filing confidential information

and documents differently than non-confidential information and documents.”

Subzfitted by: Rod AZ
Ipnature; fix
@: Rodger L: oF S

Attorney No. (ifa | icable): 67216

    
 

 

 
